


Exhibit 10.1

 

EXECUTION COPY

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT dated as of March 16, 2009 (the
“Amendment”) is entered into among Georgia Gulf Corporation, a Delaware
corporation (“GGC”), Royal Group, Inc. (formerly known as Royal Group
Technologies Limited), a Canadian federal corporation (the “Canadian Borrower”;
together with GGC, the “Borrowers”), the Guarantors, the Lenders party hereto,
Bank of America, National Association, as Domestic Administrative Agent and Bank
of America, National Association acting through its Canada branch, as Canadian
Administrative Agent.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrowers, the Guarantors, the Lenders, Bank of America, National
Association, as Domestic Administrative Agent, Domestic Collateral Agent and
Domestic L/C Issuer, Bank of America, National Association acting through its
Canada branch, as Canadian Administrative Agent, Canadian Collateral Agent and
Canadian L/C Issuer and The Bank of Nova Scotia, as Canadian Swing Line Lender
entered into that certain Credit Agreement dated as of October 3, 2006 (as
amended from time to time, the “Credit Agreement”); and

 

WHEREAS, GGC has requested that the Lenders amend the Credit Agreement as set
forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.               Amendments.

 

(a)           The following definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:

 

“Consolidated Interest Charges” means, for any period, for GGC and its
Subsidiaries on a consolidated basis, interest expense of GGC and its
Subsidiaries for that period.

 

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest that by its terms (or by the terms of any other Equity Interest into
which it is convertible or exchangeable) or otherwise (a) matures or is subject
to mandatory redemption or repurchase (other than solely for Equity Interests
that are not Disqualified Equity Interests) pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holder thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior payment in full of the
Obligations (other than any Obligations which expressly survive termination) and
termination of the Domestic Revolving Commitment and Canadian Revolving
Commitment); or (b) is convertible into or exchangeable or exercisable for
Indebtedness or any Disqualified Equity Interest at the option of the holder
thereof; or (c) may be required to be redeemed or repurchased at the option of
the holder thereof (other than solely for Equity Interests that are not
Disqualified Equity Interests), in whole or in part, in each case on or prior to
the date that is 120 days after the Term Loan Maturity Date; or (d) provides for
scheduled payments of dividends to be made in cash.

 

--------------------------------------------------------------------------------


 

“Excess Amount”, at any time, means (x) (i) the Aggregate Domestic Revolving
Commitments plus (ii) the Aggregate Canadian Revolving Commitments at such time
minus (y) (i) the Total Domestic Revolving Outstandings plus (ii) the Total
Canadian Revolving Outstandings at such time.

 

“Exchange Obligations” means (i) Equity Interests (other than Disqualified
Equity Interests) and (ii) obligations in respect of senior or senior
subordinated notes and/or senior or senior subordinated term loans, in each case
issued or incurred by GGC on or after the Fifth Amendment Effective Date and on
or before September 30, 2009, in exchange for 2003 Senior Notes, 2006 Senior
Notes and/or 2006 Senior Subordinated Notes; provided that such Exchange
Obligations shall have a final maturity date that is not earlier than 120 days
after the Term Loan Maturity Date and shall have no mandatory principal payments
prior to such date, shall not be secured by Liens on any assets other than the
Domestic Collateral (and any Liens on the Domestic Collateral securing such
Exchange Obligations shall be subordinated to the Liens securing the Obligations
pursuant to the Intercreditor Agreement), and shall otherwise satisfy the
conditions (including with respect to the issuance thereof) set forth on
Schedule 1 to the Fifth Amendment.

 

“Exchange Offer” means a transaction pursuant to which Exchange Obligations
consisting of Equity Interests (other than Disqualified Equity Interests) and/or
Indebtedness permitted under Section 8.03(p) shall be issued in exchange for
2003 Senior Notes, 2006 Senior Notes and/or 2006 Senior Subordinated Notes.

 

“Fifth Amendment” means the Fifth Amendment to Credit Agreement, dated as of
March 16, 2009, executed by the Borrowers, the Guarantors, the Domestic
Administrative Agent, the Canadian Administrative Agent and the Lenders party
thereto.

 

“Fifth Amendment Effective Date” means the date on which all of the conditions
set forth in Section 2 of the Fifth Amendment are satisfied (such date to be
communicated to the Lenders and the Borrowers by the Administrative Agents
promptly upon its occurrence).

 

“Intercreditor Agreement” means an intercreditor agreement substantially in the
form set forth in Exhibit A to the Fifth Amendment, executed and delivered by
the parties thereto on or before the first date on which Exchange Obligations of
the type described in clause (ii) of the definition thereof are issued or
incurred.

 

“Minimum Excess Amount” means $75,000,000 or such lesser amount as shall be
agreed by both the Required Canadian Revolving Lenders and the Required Domestic
Revolving Lenders.

 

(b)           The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

“Applicable Rate” means with respect to all Loans (including, for the avoidance
of doubt, Revolving Loans and the Term Loan), Bankers’ Acceptance Advances and
Letters of Credit and Commitment Fees, the following percentages per annum,

 

2

--------------------------------------------------------------------------------


 

Commitment
Fees

 

Eurodollar Rate Loans and
Letter of Credit Fee

 

Bankers Acceptance
Advances

 

Base Rate
Loans

 

1.00%

 

6.50%

 

6.50%

 

5.50%

 

 

(c)           The definition of “Canadian Letter of Credit Sublimit” in
Section 1.01 of the Credit Agreement is hereby amended by replacing
“US$80,000,000” with “US$56,000,000”.

 

(d)           The definition of “Change of Control” in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting “or” at the end of clause
(c), (ii) replacing “.” with “; or” at the end of clause (d) and (iii) inserting
a new clause (e) immediately following clause (d), as follows:

 

(e)           the occurrence of a “Change of Control” (or any comparable term)
under, and as defined in, the documents governing the Exchange Obligations.

 

(e)           Clause (b)(i) in the definition of “Consolidated Cash Interest
Charges” in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

 

(i)            to the extent included in such consolidated interest expense for
such period, non-cash expenses attributable to the amortization or write-off of
capitalized financing costs previously paid, plus

 

(f)            The definition of “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended by (i) replacing “and” with “,” at the end of
clause (b)(v) and (ii) inserting new clauses (b)(vii), (b)(viii) and
(b)(ix) immediately after clause (b)(vi), as follows:

 

(vii)         the fees and expenses of the financial advisory firm retained by
the Administrative Agents pursuant to Section 7.10(e),

 

(viii)        for the fiscal quarters ended March 31, 2009 and June 30, 2009
only, cash restructuring charges and expenses in an aggregate amount not to
exceed $13,600,000 and

 

(ix)           the fees and expenses incurred in connection with obtaining the
appraisals pursuant to Section 7.10(d).

 

(g)           The definition of “Domestic Collateral Documents” in Section 1.01
of the Credit Agreement is hereby amended by inserting “, the Intercreditor
Agreement” immediately after “Collateral Assignment Documents”.

 

(h)           The definition of “Material Subsidiary” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

 

“Material Subsidiary” means any Subsidiary other than a Subsidiary that (i) is
not actively engaged in any business activities, (ii) generated revenues of less
than $5,000 for the period of four consecutive fiscal quarters ending as of the
end of the immediately preceding fiscal quarter and (iii) had assets of less
than $100,000 as of the end of the immediately preceding fiscal quarter;
provided, that the aggregate assets of all Subsidiaries meeting the criteria set
forth in the preceding clauses (i), (ii) and (iii) shall not exceed $2,000,000.

 

3

--------------------------------------------------------------------------------


 

(i)            A new paragraph is hereby added immediately following
Section 2.03(a)(iv)(F) of the Credit Agreement, as follows:

 

Each L/C Issuer acknowledges and agrees that the granting of cash collateral by
the Borrowers in an amount equal to (i) 100% of any Defaulting Lender’s
Applicable Percentage of the Outstanding Amount of L/C Obligations in respect of
each Letter of Credit issued on or after the Fifth Amendment Effective Date plus
(ii) (x) at all times prior to June 30, 2009, 50% of any Defaulting Lender’s
Applicable Percentage of the Outstanding Amount of L/C Obligations in respect of
each Letter of Credit issued prior to the Fifth Amendment Effective Date or
(y) at all times on or after June 30, 2009, 100% of any Defaulting Lender’s
Applicable Percentage of the Outstanding Amount of L/C Obligations in respect of
each Letter of Credit issued prior to the Fifth Amendment Effective Date, shall
constitute “satisfactory arrangements” under Section 2.03(a)(iv)(F).  For
purposes of this paragraph, the extension, renewal or modification of a Letter
of Credit issued prior to the Fifth Amendment Effective Date shall not be deemed
an “issuance” of such Letter of Credit.

 

(j)            A new Section 2.05(b)(i)(C) of the Credit Agreement is hereby
added, as follows:

 

(C)           Minimum Excess Amount.  If for any reason the Excess Amount at any
time is less than the Minimum Excess Amount at such time, the Borrowers shall
immediately prepay the Domestic Revolving Loans and/or the Canadian Revolving
Loans (other than the Bankers’ Acceptance Advances) and/or Cash Collateralize
the Domestic L/C Obligations and/or Canadian L/C Obligations and/or Bankers’
Acceptance Advances in an aggregate amount sufficient to cause the Excess Amount
to be greater than or equal to the Minimum Excess Amount.

 

(k)           Section 2.05(b)(ii)(A) of the Credit Agreement is hereby amended
by (i) replacing “$5,000,000” with “$1,000,000” and (ii) inserting the following
proviso at the end of the first sentence thereof:

 

; provided that the requirements of this Section 2.05(b)(ii)(A) shall not apply
to any Disposition in connection with a Securitization Transaction permitted
under clause (d) of Section 8.05, to the extent the Indebtedness related thereto
is permitted under Section 8.03(i).

 

(l)            Section 2.05(b)(iv) of the Credit Agreement is hereby amended by
replacing “50%” with “100%”.

 

(m)          Section 2.05(b)(v) of the Credit Agreement is hereby amended by
replacing “75%” with “100%”.

 

(n)           A new Section 2.05(b)(vi)(A)(3) of the Credit Agreement is hereby
added, as follows:

 

(3)           with respect to all amounts prepaid pursuant to
Section 2.05(b)(i)(C), first, pro rata to Domestic Revolving Loans, Canadian
Revolving Loans (other than the Bankers’ Acceptance Advances) and Canadian Swing
Line Loans until all such Loans have been repaid in full and second, to (i) Cash
Collateralize the Domestic L/C Obligations and the Canadian L/C Obligations and
(ii) to a cash collateral account in respect of the Bankers’ Acceptance
Advances, in each case on a pro rata basis; or

 

4

--------------------------------------------------------------------------------


 

(o)           Section 5.02 of the Credit Agreement is hereby amended by
(i) replacing “Sections 5.02(a) and (b)” in the last sentence thereof with
“Sections 5.02(a), (b) and (d)” and (ii) inserting new clause (d) immediately
after clause (c), as follows:

 

(d)           After giving effect to such Credit Extension, the Excess Amount
shall be greater than or equal to the Minimum Excess Amount.

 

(p)           Section 7.02 of the Credit Agreement is hereby amended by
(i) deleting “and” at the end of clause (j), (ii) replacing “.” with “; and” at
the end of clause (k) and (iii) inserting a new clause (l) immediately after
clause (k), as follows:

 

(l)            within five (5) Business Days after the end of each calendar
month, a cash flow forecast for GGC and its Subsidiaries (on a consolidated
basis) for the following 13-week period; provided that the first such forecast
shall be due on May 7, 2009.

 

(q)           Section 7.03(b) of the Credit Agreement is hereby amended by
replacing “five (5) Business Days” with “three (3) Business Days”.

 

(r)            Section 7.10 of the Credit Agreement is hereby amended by
inserting new clauses (d) and (e) at the end thereof, as follows:

 

(d)           Deliver to the Administrative Agents no later than July 1, 2009
(provided, that the Administrative Agents may, in their reasonable discretion,
provide up to three 30-day extensions of the time required for compliance with
this Section 7.10(d)), asset appraisal reports with respect to each fee and each
leasehold interest in real property of GGC and its Subsidiaries that, together
with any associated property, plant and equipment (whether owned or leased), has
an estimated fair market value in excess of $25,000,000 (such estimate to be
determined by the Borrowers in their commercially reasonable judgment and in
consultation with the Administrative Agents), prepared by one or more appraisal
firms reasonably satisfactory to the Administrative Agents (it being understood
and agreed that the appraisal reports required to be delivered pursuant to this
Section 7.10(d) shall cover all of such real property and associated plant and
equipment).

 

(e)           (i) Permit the Administrative Agents or counsel thereto to retain
a financial advisory firm at the expense of GGC to advise the Administrative
Agents and the Lenders regarding the Loan Parties’ financial and operational
plans and (ii) cooperate with, and cause its representatives and advisors to
cooperate with, such financial advisory firm in connection with the foregoing.

 

(s)           Section 7.12 is hereby further amended (i) to correct a
scrivener’s error, by replacing “(b)” preceding the third paragraph thereof with
“(c)”, (ii) amending paragraph (c) by inserting “, the Exchange Obligations”
immediately after “the 2006 Senior Notes” and (iii) by inserting a new paragraph
at the end thereof, as follows:

 

Notwithstanding the foregoing, within ten (10) Business Days after the Fifth
Amendment Effective Date (or such longer period as the Administrative Agent
shall agree in its reasonable discretion), GGC shall cause each Domestic
Subsidiary and each Canadian Subsidiary that is a Material Subsidiary and that
is not a Guarantor as of the Fifth Amendment Effective Date (other than (x) any
SPV and (y) any Material Subsidiary that is not a Wholly Owned Subsidiary) to
(A) become a Domestic Guarantor or

 

5

--------------------------------------------------------------------------------


 

Canadian Guarantor, as applicable, by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (B) except
with respect to any assets constituting Excluded Domestic Property or Excluded
Canadian Property, deliver to the Administrative Agent and Collateral Agent
documents of the types referred to in Sections 5.01(e) and (f) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (A) above), all in form, content and scope reasonably
satisfactory to the Administrative Agent and Collateral Agent; provided, that
documents of the type referred to in Section 5.01(f) shall not be required to be
delivered until the 30th day after the Fifth Amendment Effective Date (or such
longer period as the Administrative Agent and the Collateral Agent shall agree
in their reasonable discretion).

 

(t)            Section 7.18 of the Credit Agreement is hereby amended by
(i) designating the existing paragraph as paragraph (a), (ii) inserting “;
provided that the Administrative Agents shall have the right to require GGC to
modify the required scope of such financial advisory firm’s engagement from time
to time thereafter, including (but not limited to) as specified in
Section 7.18(b); and” at the end of paragraph (a) and (iii) inserting a new
paragraph (b), as follows:

 

(b)           On or before the date 30 days after the Fifth Amendment Effective
Date (i) expand the scope of work being undertaken by the financial advisory
firm retained pursuant to Section 7.18(a) to an extent reasonably satisfactory
to the Administrative Agents (such scope to include, without limitation, a
review of the financial and operational plans for GGC and all of its North
American and Canadian Subsidiaries) and (ii) provide the Administrative Agents
with a copy of any new or amended engagement letter with such financial advisory
firm to reflect the foregoing (it being understood that such engagement letter
shall authorize such financial advisory firm to communicate directly with the
Lenders upon request of the Administrative Agents or any Lender).

 

(u)           A new Section 7.19 of the Credit Agreement is hereby added, as
follows:

 

7.19        Control of Accounts.

 

On or before the date 45 days after the Fifth Amendment Effective Date (or such
later date as the Domestic Collateral Agent shall agree in its reasonable
discretion), execute and deliver customary account control agreements, in form
and substance reasonably satisfactory to the applicable Collateral Agent, with
respect to all deposit accounts and all securities accounts of GGC and the other
Domestic Loan Parties, it being understood that nothing in this Section 7.19
shall limit or otherwise affect the obligations of GGC and the other Domestic
Loan Parties pursuant to Section 5(e) of the Domestic Security Agreement.

 

(v)           A new Section 7.20 of the Credit Agreement is hereby added, as
follows:

 

7.20        Field Work with Respect to Receivables and Inventory.

 

Upon the request of the Administrative Agent (it being understood and agreed
that the Administrative Agent shall not make any such request more than once per
fiscal year unless an Event of Default exists, in which case the Administrative
Agent may make as many such requests as it deems necessary), permit the
Administrative Agent or professionals (including without limitation,

 

6

--------------------------------------------------------------------------------


 

internal and third party consultants, accountants and appraisers) retained by
the Administrative Agent or its professionals, at GGC’s expense, to update the
evaluations and appraisals of the accounts receivable and inventory of GGC and
its Subsidiaries that were completed prior to the Fifth Amendment Effective
Date.

 

(w)          A new Section 7.21 of the Credit Agreement is hereby added, as
follows:

 

7.21        Agent or Advisor with Respect to Exchange Offer.

 

On or before the date 15 days after the Fifth Amendment Effective Date, retain a
financial advisor, dealer manager and/or exchange agent of national standing
reasonably satisfactory to the Administrative Agents to assist GGC in its
efforts to structure and complete an Exchange Offer.

 

(x)            Section 8.01 of the Credit Agreement is hereby amended by
(i) deleting “and” at the end of clause (t), (ii) replacing “.” with “;” at the
end of clause (u) and (iii) inserting new clauses (v) and (w) at the end
thereof, as follows:

 

(v)           Liens on the Domestic Collateral securing Indebtedness permitted
under Section 8.03(p); provided that such Liens shall be subordinated to the
Liens securing the Obligations pursuant to the Intercreditor Agreement; and

 

(w)          Liens on cash collateral securing the obligations of any Defaulting
Lender pursuant to any Letter of Credit.

 

(y)           Section 8.02(j) of the Credit Agreement is hereby amended by
replacing “$25,000,000” with “$17,000,000”.

 

(z)            Section 8.03(f) of the Credit Agreement is hereby amended by
inserting the following proviso at the end thereof:

 

; provided that such amount shall be reduced by the aggregate principal amount
of 2003 Senior Notes that are exchanged for Exchange Obligations;

 

(aa)         Section 8.03(g) of the Credit Agreement is hereby amended by
inserting the following proviso at the end thereof:

 

; provided that such amount shall be reduced by the aggregate principal amount
of 2006 Senior Notes that are exchanged for Exchange Obligations;

 

(bb)         Section 8.03(h) of the Credit Agreement is hereby amended by
inserting the following proviso at the end thereof:

 

; provided that such amount shall be reduced by the aggregate principal amount
of 2006 Senior Subordinated Notes that are exchanged for Exchange Obligations;

 

(cc)         Section 8.03(i) of the Credit Agreement is hereby amended to read
in its entirety, as follows:

 

7

--------------------------------------------------------------------------------


 

(i)            non-recourse Indebtedness and other obligations of GGC and its
Subsidiaries in connection with any Securitization Transaction; provided that
(x) the aggregate principal amount for all such Securitization Transactions
entered into by GGC and its Subsidiaries at any one time outstanding shall not
exceed $200,000,000 and (y) substantially all of the proceeds of any such
non-recourse Indebtedness are used by the applicable SPV to purchase the assets
securing such Indebtedness;

 

(dd)         Section 8.03 of the Credit Agreement is hereby further amended by:

 

(i)     inserting “or any Exchange Obligations issued in exchange therefor (to
the extent such Exchange Obligations are subordinated)” after “2006 Senior
Subordinated Notes” in clause (l);

 

(ii)    inserting “and (p)” after “(a) through (k)” in clause (l);

 

(iii)   replacing “5.0% of Consolidated Net Worth; and” with “$10,000,000;” in
clause (n);

 

(iv)   replacing “.” with “; and” at the end of clause (o); and

 

(v)    inserting a new clause (p) at the end thereof, as follows:

 

                (p)           Indebtedness consisting of Exchange Obligations.

 

(ee)         Section 8.05 of the Credit Agreement is hereby amended by

 

(i)     replacing “and” with “,” at the end of clause (c);

 

(ii)    inserting a new clause (d) immediately after clause (c) to read as
follows: “(d) the sale of accounts receivable and related rights pursuant to a
permitted Securitization Transaction and”; and

 

(iii)   redesignating clause (d) as clause (e);

 

(iv)   in the re-designated clause (e) and deleting “(A)”, deleting “and (B) the
sale of accounts receivable pursuant to a permitted Securitization Transaction”;
and

 

(v)    in the re-designated clause (e), replacing “this clause (d)” with “this
clause (e)”.

 

(ff)           Section 8.06 of the Credit Agreement is hereby amended by

 

(i)     replacing “$5,000,000” with “$2,500,000” in clause (d); and

 

(ii)    inserting the following proviso at the end of clause (e):

 

; provided that no Restricted Payments shall be permitted to be made pursuant to
this Section 8.06(e) on or after the Fifth Amendment Effective Date.

 

(gg)         Clause (vi) of Section 8.09(a) of the Credit Agreement is hereby
amended by (i) replacing “or” with “,” at the end of subclause (G),
(ii) replacing “.” with “or” at the end of

 

8

--------------------------------------------------------------------------------


 

subclause (H) and (iii) inserting a new subclause (I) immediately after
subclause (H) to read as follows:

 

(I)  the documents governing the Exchange Obligations.

 

(hh)         Section 8.09(b) of the Credit Agreement is hereby amended by
(i) replacing “and” with “,” at the end of clause (viii), (ii) replacing “.”
with “ and” at the end of clause (ix) and (iii) inserting a new clause
(x) immediately after clause (ix) to read as follows:

 

(x)  the documents governing the Exchange Obligations.

 

(ii)           Section 8.11 is hereby amended to read as follows:

 

8.11        Financial Covenants.

 

(a)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of GGC to be less
than the ratio set forth opposite such fiscal quarter below:

 

 

Fiscal Quarter Ending

 

Consolidated Interest
Coverage Ratio

 

 

March 31, 2009

 

1.30:1.0

 

 

June 30, 2009

 

1.00:1.0

 

 

September 30, 2009

 

1.10:1.0

 

 

December 31, 2009

 

1.15:1.0

 

 

March 31, 2010 and thereafter

 

3.00:1.0

 

 

(b)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of GGC to be greater than the ratio
set forth opposite such fiscal quarter below:

 

 

Fiscal Quarter Ending

 

Consolidated Leverage Ratio

 

 

March 31, 2009

 

8.25:1.0

 

 

June 30, 2009

 

10.30:1.0

 

 

September 30, 2009

 

9.25:1.0

 

 

December 31, 2009

 

8.75:1.0

 

 

March 31, 2010 and thereafter

 

3.50:1.0

 

 

(c)           Consolidated EBITDA.  Permit Consolidated EBITDA for each of the
four consecutive fiscal quarter periods ending on the dates set forth in the
table below to be less than the amount specified for such four consecutive
fiscal quarter period:

 

 

Four Consecutive Fiscal Quarter Period
Ending

 

Consolidated EBITDA

 

 

March 31, 2009

 

$179,000,000

 

 

June 30, 2009

 

$140,000,000

 

 

September 30, 2009

 

$161,000,000

 

 

December 31, 2009

 

$167,000,000

 

 

(jj)           Section 8.12(a) of the Credit Agreement is hereby amended by
inserting “documents governing Exchange Obligations,” immediately after “the
2006 Senior Subordinated Notes Documents”.

 

9

--------------------------------------------------------------------------------


 

(kk)         Section 8.12(b) of the Credit Agreement is hereby amended by
inserting “Exchange Obligations,” immediately after “the 2006 Senior
Subordinated Notes”.

 

(ll)           The proviso to Section 8.12(b) of the Credit Agreement is hereby
amended to read in its entirety as follows:

 

; provided, that nothing in this Section 8.12(b) shall prohibit GGC or any of
its Subsidiaries from (x) paying the Consent Fee (as defined in and as
contemplated by the Settlement Agreement) to holders of the 2003 Notes, in an
aggregate amount not to exceed $1,500,000, (y) entering into the Fourth
Supplemental Indenture or (z) issuing or incurring Exchange Obligations.

 

(mm)       Section 8.15 of the Credit Agreement is hereby amended to read as
follows:

 

8.15        Capital Expenditures.

 

(a)           Permit Consolidated Capital Expenditures during any fiscal year to
exceed an amount equal to the amount set forth opposite such fiscal year below:

 

 

Fiscal Year

 

Consolidated Capital
Expenditures

 

 

2009

 

$35,000,000

 

 

2010

 

$55,000,000

 

 

2011 and thereafter

 

$135,000,000

 

 

 

 

 

 

 

(b)           Permit Consolidated Capital Expenditures during any fiscal quarter
set forth below to exceed an amount equal to the amount set forth opposite such
fiscal quarter below:

 

 

 

 

 

 

Fiscal Quarter Ending

 

Consolidated Capital
Expenditures

 

 

March 31, 2009

 

$15,000,000

 

 

June 30, 2009

 

$11,000,000

 

 

September 30, 2009

 

$6,000,000

 

 

December 31, 2009

 

$3,000,000

 

 

March 31, 2010

 

$15,000,000

 

 

; provided, however, that so long as no Default has occurred and is continuing
or would result from such expenditure, any portion of any amount set forth in
the table above in this clause (b), if not expended in the fiscal quarter for
which it is permitted above, may be carried over for expenditure in the next
following fiscal quarter (any such carried over amount, an “Unused Capex
Amount”); and provided, further, that any Unused Capex Amount (x) shall be
deemed used before the amount set forth in the table above opposite such next
following fiscal quarter has been used and (y) shall not be carried over into
any subsequent fiscal quarters (it being understood that any Unused Capex Amount
for the fiscal quarter ending December 31, 2008 may be carried over for
expenditure in the fiscal quarter ending March 31, 2009 in accordance with this
Section 8.15(b)).

 

(nn)         Section 9.01(b) of the Credit Agreement is hereby amended by
inserting “7.10(d),” immediately after “7.10(a)”.

 

10

--------------------------------------------------------------------------------

 

(oo)         Section 9.01(g) of the Credit Agreement is hereby amended by
replacing each reference to “sixty (60) calendar days” with “forty-five (45)
calendar days”.

 

(pp)         Section 9.01(h) of the Credit Agreement is hereby amended by
replacing “sixty (60) calendar days” with “forty-five (45) calendar days”.

 

(qq)         Section 9.01(i)(ii) of the Credit Agreement is hereby amended by
replacing “sixty (60) calendar days” with “forty-five (45) calendar days”.

 

(rr)           Section 9.01 of the Credit Agreement is hereby further amended by
(i) replacing “.” with “; or” at the end of clause (q) and (ii) inserting a new
clause (r) as follows:

 

(r)            Exchange Obligations.  There shall occur an “Event of Default”
(or any comparable term) under, and as defined in, the documents governing the
Exchange Obligations.

 

(ss)         Section 10.01(a) of the Credit Agreement is hereby amended by
inserting the following sentence at the end thereof:

 

Without limiting the generality of the foregoing, each of the Lenders and the
L/C Issuers hereby irrevocably appoints the Domestic Administrative Agent to act
as its agent under the Intercreditor Agreement and authorizes the Domestic
Administrative Agent to execute the Intercreditor Agreement on its behalf.

 

(tt)           Section 11.01(i) of the Credit Agreement is hereby amended by
inserting “, (b)(i)(C)” immediately after “2.05(b)(i)(A)”.

 

(uu)         Section 11.01(j) of the Credit Agreement is hereby amended by
inserting “, (b)(i)(C)” immediately after “2.05(b)(i)(B)”.

 

(vv)         Section 11.04(a) of the Credit Agreement is hereby amended by
inserting “(whether or not a Default or Event of Default has occurred or is
continuing)” at the end thereof.

 

Section 2.               Conditions Precedent.  This Amendment shall be
effective upon satisfaction of the following conditions precedent (the date on
which such conditions have been satisfied, the “Amendment Effective Date”):

 

(a)           Receipt by the Domestic Administrative Agent of counterparts of
this Amendment duly executed by the Borrowers, the Guarantors, the Required
Lenders, the Required Domestic Revolving Lenders, the Required Canadian
Revolving Lenders, each Domestic L/C Issuer and Bank of America, N.A., as
Administrative Agent;

 

(b)           Receipt by the Domestic Administrative Agent (i) for the account
of (x) each Lender that has the right under the Credit Agreement to approve this
Amendment and that has executed this Amendment on or prior to 2:00 p.m., New
York City time, on March 16, 2009 and (y) each other Lender that has not been
given the opportunity to access this Amendment and consent thereto (each of the
Lenders described in the foregoing clauses (x) and (y) a “Consenting Lender”), a
fee equal to 1.00% of the aggregate amount of each such Consenting Lender’s
(A) Canadian Revolving Commitment, (B) Canadian Swing Line Commitment,
(C) Domestic Revolving Commitment and (D) portion of the Term Loan outstanding
and (ii) any fees and

 

11

--------------------------------------------------------------------------------


 

expenses of the Administrative Agents (including reasonable attorneys’ fees of
the Administrative Agents) in connection with the Loan Documents;

 

(c)           Receipt by BAS of all fees, expenses and other amounts that have
become due and payable to BAS, in its capacity as arranger of the Amendment, on
or prior to the Amendment Effective Date pursuant to that certain letter
agreement dated as of March 9, 2009 between GGC and BAS;

 

(d)           Receipt by any Administrative Agent of such other documents,
instruments, agreements and information as reasonably requested by such
Administrative Agent; and

 

(e)           GGC’s new U.S. and Canadian accounts receivable securitization
facility shall have become effective (or shall become effective substantially
simultaneously with the effectiveness of this Amendment).

 

Section 3.               Release.

 

(a)           Each Loan Party and its respective successors, assigns and legal
representatives (collectively, the “Releasors”), releases, acquits and forever
discharges each Administrative Agent and each Lender (collectively, the “Lender
Parties”), and their respective subsidiaries, parents, affiliates, officers,
directors, employees, agents, attorneys, advisors, successors and assigns, both
present and former (collectively, the “Lender Party Affiliates”), from any and
all manner of losses, costs, defenses, damages, liabilities, deficiencies,
actions, causes of action, suits, debts, controversies, damages, judgments,
executions, claims, demands and out-of-pocket expenses whatsoever, asserted or
unasserted, known or unknown, foreseen or unforeseen, in contract, tort, law or
equity (generically, “Claims”), that any Releasor has or may have against any of
the Lender Parties and/or the Lender Party Affiliates by reason of any action,
failure to act, event, statement, accusation, assertion, matter or thing
whatsoever arising from or based on facts occurring prior to the Amendment
Effective Date that arises out of or is connected to the Loan Documents, the
Loans and the Letters of Credit, including but not limited to any Claims or
defense that relates to, in whole or in part, directly or indirectly: (i) the
Credit Agreement or any other Loan Document or the transactions contemplated
thereby; (ii) the making of any Loans or issuance of Letters of Credit under the
Loan Documents; (iii) any actual or proposed use by the Loan Parties of the
proceeds of the Loans or Letters of Credit; (iv) any actions or omissions of any
Lender Party or Lender Party Affiliate in connection with the initiation or
continuing exercise of any right or remedy contained in the Loan Documents at
law or in equity; (v) the making or administration of the Loans, including
without limitation, any such claims and defenses based on fraud, mistake,
duress, usury or misrepresentation, or any other claim based on so-called
“lender liability theories”; (vi) any covenants, agreements, duties or
obligations set forth in the Loan Documents; (vii) lost profits, (viii) loss of
business opportunity, (ix) increased financing costs, (x) increased legal or
other administrative fees or (xi) damages to business reputation.

 

(b)           Each Loan Party, on behalf of itself and its successors, assigns,
and other legal representatives, hereby unconditionally and irrevocably agrees
that it will not sue any Lender Party or Lender Party Affiliate on the basis of
any Claim released, remised and discharged by such Loan Party pursuant to this
Section 3.  If any Loan Party or any of their respective successors, assigns or
other legal representatives violates the foregoing covenant, each Loan Party,
for itself and its successors, assigns and legal representatives, agrees to pay,
in addition to such other damages as any Lender Party or Lender Party Affiliate
may sustain as a result of such

 

12

--------------------------------------------------------------------------------


 

violation, all reasonable and documented attorneys’ fees and costs incurred by
any Lender Party or Lender Party Affiliate as a result of such violation.

 

Section 4.               Miscellaneous.

 

(a)           The Borrowers will, not later than 30 days after the Fifth
Amendment Effective Date, deliver to the Administrative Agent:

 

(i)            a legal organization chart for GGC and its Subsidiaries, as of
the Fifth Amendment Effective Date;

 

(ii)           a schedule setting forth each Subsidiary of GGC, including its
jurisdiction of formation and the number and percentage of each class of Equity
Interests of each such Subsidiary owned directly or indirectly by GGC or any
Subsidiary, as of the Fifth Amendment Effective Date;

 

(iii)          a schedule setting forth all real property locations owned or
leased by the Loan Parties located in the United States and Canada as of the
Fifth Amendment Effective Date;

 

(iv)          a schedule setting forth all locations in the United States and
Canada where tangible personal property is held as of the Fifth Amendment
Effective Date;

 

(v)           a schedule setting forth all material IP Rights registered or
pending registration in the United States Copyright Office, the United States
Patent and Trademark Office or the Canadian Intellectual Property Office and
owned by each Loan Party as of the Fifth Amendment Effective Date; and

 

(vi)          a schedule setting forth all commercial tort claims held by each
Loan Party as of the Fifth Amendment Effective Date.

 

(b)           This Amendment shall constitute a Loan Document for purposes of
Section 9.01(d) of the Credit Agreement.

 

(c)           The Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.

 

(d)           Each Guarantor (a) acknowledges and consents to all of the terms
and conditions of this Amendment, (b) affirms all of its obligations under the
Loan Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.

 

(e)           The Borrowers and the Guarantors hereby represent and warrant as
follows:

 

(i)            Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.

 

(ii)           This Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by

 

13

--------------------------------------------------------------------------------


 

Debtor Relief Laws and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

(iii)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.

 

(f)            The Loan Parties represent and warrant to the Lenders that
(i) the representations and warranties of the Loan Parties set forth in
Article VI of the Credit Agreement and in each other Loan Document are true and
correct in all material respects as of the date hereof and will be true and
correct in all material respects as of the Amendment Effective Date with the
same effect as if made on and as of such dates, except to the extent such
representations and warranties expressly relate solely to an earlier date and
(ii) no event has occurred and is continuing which constitutes a Default or an
Event of Default.

 

(g)           Without prejudice to the amendment to the Credit Agreement to be
effected pursuant to Section 1(t) or to the rights of the Domestic Collateral
Agent pursuant to Section 5(e) of the Domestic Security Agreement, the
effectiveness of this Amendment shall constitute a request by the Domestic
Collateral Agent, pursuant to Section 5(e) of the Domestic Security Agreement,
that the Domestic Loan Parties take such actions as are required for the purpose
of causing the Domestic Collateral Agent to obtain control, within the meaning
of the Uniform Commercial Code, of the Deposit Accounts and the Securities
Accounts of the Domestic Loan Parties.

 

(h)           Each Loan Party hereby ratifies and confirms the security interest
in and to all Collateral granted to the Collateral Agent pursuant to the
Collateral Documents and the perfected, first priority status of such security
interest as set forth therein (subject only to liens which are permitted by the
terms of the Loan Documents to be prior to the Lien of the Collateral Agent).

 

(i)            This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

(j)            THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

14

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWERS:

GEORGIA GULF CORPORATION,

 

a Delaware corporation, as a Borrower and, with

 

respect to the Canadian Obligations, as a Guarantor

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Chief Financial Officer

 

 

 

 

 

ROYAL GROUP, INC. (formerly known as ROYAL GROUP TECHNOLOGIES LIMITED),

 

a Canadian federal corporation, as a Borrower

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

DOMESTIC GUARANTORS:

 

 

 

 

GEORGIA GULF CHEMICALS & VINYLS, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

 

 

GEORGIA GULF LAKE CHARLES, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

 

 

GREAT RIVER OIL & GAS CORPORATION, a Delaware corporation

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

 

 

ROME DELAWARE CORP., a Delaware corporation

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

 

 

ROYAL PLASTICS GROUP (U.S.A.) LIMITED, a Delaware corporation

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

 

 

PLASTIC TRENDS, INC., a Michigan corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL OUTDOOR PRODUCTS, INC., an Indiana corporation

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 12 INC., a Nevada corporation

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 13 INC., a Pennsylvania corporation

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 14 INC., a Washington corporation

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

ROYAL WINDOW COVERINGS (USA) L.P., a Texas limited partnership

 

 

 

By: NOVO MANAGEMENT, INC.,

 

a Nevada corporation, its Managing Partner

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

ROYAL MOULDINGS LIMITED, a Nevada corporation

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

CANADIAN GUARANTORS:

 

 

 

 

ROME ACQUISITION HOLDING CORP., a Nova Scotia unlimited liability company

 

 

 

By:

/s/ Gregory Thompson

 

Name: 

Gregory Thompson

 

Title:

Vice President

 

 

 

 

 

6632149 CANADA INC.,

 

a Canadian federal corporation

 

 

 

By:

/s/ Gregory Thompson

 

Name: 

Gregory Thompson

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

DOMESTIC

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.

 

as Domestic Administrative Agent and Domestic Collateral Agent

 

 

 

By:

/s/ Kevin M. Behan

 

Name: 

Kevin M. Behan

 

Title:

Senior Vice President

 

 

CANADIAN

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.

 

acting through its Canada branch, as Canadian Administrative Agent and Canadian
Collateral Agent

 

 

 

By:

/s/ Medina Sales de Andrade

 

Name: 

Medina Sales de Andrade

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 

LENDERS

 

 

AND L/C ISSUERS:

 

 

 

 

 

ABN AMRO BANK, N.V.

 

AMERIPRISE CERTIFICATE COMPANY

as a Canadian Revolving Lender

 

as a Lender

 

 

 

By:

/s/ David W. Stack

 

By:

/s/ Robin C. Stancil

Name:

David W. Stack

 

Name:

Robin C. Stancil

Title:

Senior Vice President

 

Title:

Assistant Vice President

 

 

 

By:

/s/ Neil J. Bivona

 

 

Name:

Neil J. Bivona

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

AMMC CLO III, LIMITED

 

AMMC CLO IV, LIMITED

By: American Money Management Corp.,
as Collateral Manager as a Lender

 

By: American Money Management Corp., as
Collateral Manager as a Lender

 

 

 

By:

/s/ David P. Meyer

 

By:

/s/ David P. Meyer

Name:

David P. Meyer

 

Name:

David P. Meyer

Title:

Senior Vice President

 

Title:

Senior Vice President

 

 

 

AMMC CLO VI, LIMITED

 

AMMC VII, LIMITED

By: American Money Management Corp.,
as Collateral Manager as a Lender

 

By: American Money Management Corp., as
Collateral Manager as a Lender

 

 

 

By:

/s/ David P. Meyer

 

By:

/s/ David P. Meyer

Name:

David P. Meyer

 

Name:

David P. Meyer

Title:

Senior Vice President

 

Title:

Senior Vice President

 

 

 

AMMC VIII, LIMITED

 

AIG ANNUNITY INSURANCE COMPANY

By: American Money Management Corp.,
as Collateral Manager as a Lender

 

By: AIG GLOBAL INVESTMENT CORP.,
Its Investment Manager

 

 

 

By:

/s/ David P. Meyer

 

By:

/s/ Steven S. Oh

Name:

David P. Meyer

 

Name:

Steven S. Oh

Title:

Senior Vice President

 

Title:

Managing Director

 

 

 

AIG-BANK LOAN FUND LTD,

 

GALAXY X CLO, LTD

By: AIG GLOBAL INVESTMENT CORP.,
Its Investment Manager

 

By: AIG GLOBAL INVESTMENT CORP.,
Its Collateral Manager

 

 

 

By:

/s/ Steven S. Oh

 

By:

/s/ Steven S. Oh

Name:

Steven S. Oh

 

Name:

Steven S. Oh

Title:

Managing Director

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

SUNAMERICA SENIOR FLOATING
RATE FUND, INC.
By: AIG GLOBAL INVESTMENT CORP.,
Investment Sub-Advisor

 

THE ASSETS MANAGEMENT
COMMITTEE OF THE COCA-COLA
COMPANY MASTER RETIREMENT
TRUST, BY: PYRAMIS GLOBAL

 

 

ADVISORS TRUST COMPANY, AS

By:

/s/ Steven S. Oh

 

INVESTMENT MANAGER UNDER

Name:

Steven S. Oh

 

POWER OF ATTORNEY as a Lender

Title:

Managing Director

 

 

 

 

By:

/s/ Dave Censorio

 

 

Name:

Dave Censorio

 

 

Title:

VP

 

 

 

ARIZONA STATE RETIREMENT
SYSTEM, BY: PYRAMIS GLOBAL

 

BANK OF AMERICA, N.A.
as Lender and Domestic / Canadian L/C Issuer

ADVISORS TRUST COMPANY, AS

 

 

INVESTMENT MANAGER UNDER

 

By:

/s/ Kevin M. Behan

POWER OF ATTORNEY as a Lender

 

Name:

Kevin M. Behan

 

 

Title:

Senior Vice President

By:

/s/ Dave Censorio

 

 

Name:

Dave Censorio

 

 

Title:

VP

 

 

 

 

 

THE BANK OF NOVA SCOTIA as a Lender

 

LENDER as a Lender and a Canadian L/C Issuer

and a Canadian L/C Issuer

 

 

 

 

By:

/s/ Medina Sales de Andrade

By:

/s/ Kathryn Kiplinger

 

Name:

Medina Sales de Andrade

Kathryn Kiplinger

 

Title:

Vice President

Co-Head, US Corporate Banking & Head,

 

 

Risk Assessment & Execution

 

 

 

 

 

BANK OF TOKYO-MITSUBISHI UFJ

 

BACCHUS (US) 2006-1, LTD. as a Lender

TRUST COMPANY as a Lender

 

 

 

 

By:

/s/ David Snyder

By:

/s/ David Noda

 

Name:

David Snyder

Name:

David Noda

 

Title:

President

Title:

Vice President and Manager

 

 

 

 

 

BABSON CLO LTD. 2004-I

 

BALTIC FUNDING LLC as a Lender

BABSON CLO LTD. 2005-I

 

 

BABSON CLO LTD. 2005-II

 

By:

/s/ Tara E. Kenny

BABSON CLO LTD. 2005-III

 

Name:

Tara E. Kenny

BABSON CLO LTD. 2006-II

 

Title:

Assistant Vice President

BABSON CLO LTD. 2007-I

 

 

SAPPHIRE VALLEY CDO I, LTD.

 

 

SUFFIELD CLO, LIMITED as Lenders

 

 

By: Babson Capital Management LLC as

 

BARCLAYS BANK PLC as a Lender

Collateral Manager

 

 

 

 

By:

/s/  Maria Lund

By:

/s/ Geoffrey Takacs

 

Name:

Maria Lund

Name:

Geoffrey Takacs

 

Title:

Vice President

Title:

Director

 

 

 

--------------------------------------------------------------------------------


 

MAPLEWOOD (CAYMAN) LIMITED as a

 

BASSO MULTI-STRATEGY HOLDING

Lender

 

FUND LTD. as a Lender

 

 

 

By: Babson Capital Management LLC as

 

By:

/s/ John Lepore

Investment Manager

 

Name:

John Lepore

 

 

Title:

Authorized signatory

By:

/s/ Geoffrey Takacs

 

 

Name:

Geoffrey Takacs

 

 

Title:

Director

 

BLACK DIAMOND CLO 2005-2 Ltd.

 

 

By: Black Diamond CLO 2005-2 Adviser,

JFIN CLO 2007 LTD. as a Lender

 

L.L.C., As its Collateral Manager

By: Jefferies Finance LLC as Collateral

 

 

Manager

 

By:

/s/ Stephen H. Deckoff

 

 

Name:

Stephen H. Deckoff

By:

/s/ Andrew Lennon

 

Title:

Managing Principal

Name:

Andrew Lennon

 

 

Title:

Director

 

 

 

 

 

CENTURION CDO VI, LTD.

 

CENTURION CDO VII, LIMITED

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

 

 

By:

/s/ Robin C. Stancil

 

By:

/s/ Robin C. Stancil

Name:

Robin C. Stancil

 

Name:

Robin C. Stancil

Title:

Director of Operations

 

Title:

Director of Operations

 

 

 

CENTURION CDO 8, LIMITED

 

CENTURION CDO 9, LTD.

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

 

 

By:

/s/ Robin C. Stancil

 

By:

/s/ Robin C. Stancil

Name:

Robin C. Stancil

 

Name:

Robin C. Stancil

Title:

Director of Operations

 

Title:

Director of Operations

 

 

 

CENT CDO 10, LTD.

 

CENT CDO XI, LIMITED

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

 

 

By:

/s/ Robin C. Stancil

 

By:

/s/ Robin C. Stancil

Name:

Robin C. Stancil

 

Name:

Robin C. Stancil

Title:

Director of Operations

 

Title:

Director of Operations

 

--------------------------------------------------------------------------------


 

CENT CDO 12 LIMITED

 

CENT CDO 14 LIMITED

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

 

 

By:

/s/ Robin C. Stancil

 

By:

/s/ Robin C. Stancil

Name:

Robin C. Stancil

 

Name:

Robin C. Stancil

Title:

Director of Operations

 

Title:

Director of Operations

 

 

 

CENT CDO 15 LIMITED

 

CITIBANK N.A. as a Lender

By: RiverSource Investments, LLC as

 

 

Collateral Manager as a Lender

 

By:

/s/ Brian Blessing

 

 

Name:

Brian Blessing

By:

/s/ Robin C. Stancil

 

Title:

Attorney-In-Fact

Name:

Robin C. Stancil

 

 

Title:

Director of Operations

 

 

 

 

 

COA CLO FINANCING LTD,

 

COMMONWEALTH OF

By: FS COA Management, LLC, as

 

MASSACHUSETTS PENSION RESERVES

Portfolio Manager as a Lender

 

INVESTMENT MANAGEMENT BOARD,

 

 

BY: PYRAMIS GLOBAL ADVISORS

By:

/s/ John W. Fraser

 

TRUST COMPANY, AS INVESTMENT

Name:

John W. Fraser

 

MANAGER UNDER POWER OF

Title:

Manager

 

ATTORNEY as a Lender

 

 

 

 

 

By:

/s/ Dave Censorio

 

 

Name:

Dave Censorio

 

 

Title:

VP

 

 

 

CONTINENTAL CASUALTY COMPANY

 

DENARIUS FUNDING, as a Lender

as a Lender

 

By: The Royal Bank of Scotland plc, As

 

 

Attorney-in-Fact

By:

/s/ Marilou R. McGirr

 

By: Greenwich Capital Markets, Inc., As its

Name:

Marlilou R. McGirr

 

agent

Title:

Vice President and Assistant Treasurer

 

 

 

 

By:

/s/ Kevin Q. Stuebe

 

 

Name:

Kevin Q. Stuebe

 

 

Title:

V.P.

 

 

 

DENARIUS FUNDING II, as a Lender
By: The Royal Bank of Scotland plc As

 

FIDELITY CENTRAL INVESTMENT
PORTFOLIOS LLC: FIDELITY HIGH

Attorney-in-Fact

 

INCOME CENTRAL FUND 2 as a Lender

By: Greenwich Capital Markets, Inc., Its agent

 

 

 

 

By:

/s/ Gary Ryan

By:

/s/ Kevin Q. Stuebe

 

Name:

Gary Ryan

Name:

Kevin Q. Stuebe

 

Title:

Assistant Treasurer

Title:

V.P.

 

 

 

--------------------------------------------------------------------------------


 

FIDELITY SUMMER STREET TRUST:
FIDELITY HIGH INCOME FUND as a
Lender

 

FIDELITY SECURITIES FUND: FIDELITY
LEVERAGED COMPANY STOCK FUND as
a Lender

 

 

 

By:

/s/ Gary Ryan

 

By:

/s/ Gary Ryan

Name:

Gary Ryan

 

Name:

Gary Ryan

Title:

Assistant Treasurer

 

Title:

Assistant Treasurer

 

 

 

 

 

 

FIDELITY ADVISOR SERIES I:
FIDELITY ADVISOR LEVERAGED
COMPANY STOCK FUND as a Lender

 

FIDELITY ADVISOR SERIES I: FIDELITY
ADVISOR HIGH INCOME ADVANTAGE
FUND as a Lender

 

 

 

By:

/s/ Gary Ryan

 

By:

/s/ Gary Ryan

Name:

Gary Ryan

 

Name:

Gary Ryan

Title:

Assistant Treasurer

 

Title:

Assistant Treasurer

 

 

 

THE FOOTHILL GROUP, LLC as a Lender

 

FORTRESS CREDIT INVESTMENTS I

 

 

LTD. as a Lender

By:

/s/ Dennis Ascher

 

 

Name:

Dennis Ascher

 

By:

/s/ Glenn P. Cummins

Title:

SVP

 

Name:

Glenn P. Cummins

 

 

Title:

Authorized Signatory

 

 

 

FORTRESS CREDIT INVESTMENTS II
LTD. as a Lender

 

GALLATIN FUNDING I LTD.
By: Bear Stearns Asset Management Inc. as

 

 

its Collateral Manager as a Lender

By:

/s/ Glenn P. Cummins

 

 

Name:

Glenn P. Cummins

 

By:

/s/ Justin Driscoll

Title:

Authorized Signatory

 

Name:

Justin Driscoll

 

 

Title:

Senior Managing Director

 

 

 

GALLATIN CLO II 2005-1 LTD.
By: Bear Stearns Asset Management Inc. as

 

GALLATIN CLO III 2007-1 LTD. As
Assignee

its Collateral Manager as a Lender

 

By: Bear Stearns Asset Management, Inc. as

 

 

its Collateral Manager as a Lender

By:

/s/ Justin Driscoll

 

 

Name:

Justin Driscoll

 

By:

/s/ Justin Driscoll

Title:

Senior Managing Director

 

Name:

Justin Driscoll

 

 

Title:

Senior Managing Director

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION as a Lender

 

GOLDMAN SACHS LENDING PARTNERS
LLC

 

 

 

By:

/s/ Rebecca A. Ford

 

By:

/s/ Andrew Caditz

Name:

Rebecca A. Ford

 

Name:

Andrew Caditz

Title:

Duly Authorized Signatory

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

GRAND CENTRAL ASSET TRUST, BDC
SERIES as a Lender

 

GRAND CENTRAL ASSET TRUST, REG
SERIES as a Lender

 

 

 

By:

/s/ Adam Jacobs

 

By:

/s/ Adam Jacobs

Name:

Adam Jacobs

 

Name:

Adam Jacobs

Title:

Attorney-in-Fact

 

Title:

Attorney-in-Fact

 

 

 

GRAYSON CLO II 2004-1 LTD.
By: Bear Stearns Asset Management, Inc.,

 

GULF STREAM-SEXTANT CLO 2006-I
LTD

as its Collateral Manager as a Lender

 

By: Gulf Stream Asset Management LLC As

 

 

Collateral Manager

By:

/s/ Justin Driscoll

 

 

Name:

Justin Driscoll

 

GULF STREAM-RASHINBAN CLO 2006-I

Title:

Senior Managing Director

 

LTD

 

 

By: Gulf Stream Asset Management LLC As
Collateral Manager (Sumitomo Deal)

 

 

 

HALBIS DISTRESSED OPPORTUNITIES

 

GULF STREAM-SEXTANT CLO 2007-I LTD

MASTER FUND LTD. as a Lender

 

By: Gulf Stream Asset Management LLC As

 

 

Collateral Manager

By:

/s/ Peter Sakon

 

 

Name:

Peter Sakon

 

GULF STREAM-COMPASS CLO 2007 LTD

Title:

VP

 

By: Gulf Stream Asset Management LLC As

 

 

Collateral Manager

 

 

 

JHYF 1 LOAN FUNDING LLC as a Lender

 

as a Lender

 

 

 

By:

/s/ Adam Jacobs

 

By:

/s/ Mark Abrahm

Name:

Adam Jacobs

 

Name:

Mark Abrahm

Title:

Attorney-in-Fact

 

Title:

Head of Trading

 

 

 

JPMORGAN CHASE BANK, N.A. as a

 

KS CAPITAL PARTNERS, L.P. as a Lender

Lender and a Domestic L/C Issuer

 

 

 

 

By:

/s/ Jack Swain

JPMORGAN CHASE BANK, N.A.,

 

Name:

Jack Swain

TORONTO BRANCH as a Lender

 

Title:

Partner

 

 

 

By:

/s/ Stacey Haimes

 

 

Name:

Stacey Haimes

 

KS INTERNATIONAL, INC. as a Lender

Title:

Executive Director

 

 

 

 

By:

/s/ Jack Swain

 

 

Name:

Jack Swain

 

 

Title:

Partner

 

 

 

MALIBU CBNA LOAN FUNDING LLC,
for itself or as agent for MALIBU CFPI

 

MERRILL LYNCH CAPITAL CANADA
INC. as a Lender

LOAN FUNDING LLC as a Lender

 

 

 

 

By:

/s/ Marcelo Corna

By:

/s/ Adam Jacobs

 

Name:

Marcelo Corna

Name:

Adam Jacobs

 

Title:

Vice President

Title:

Attorney-in-Fact

 

 

 

--------------------------------------------------------------------------------


 

MERRILL LYNCH CAPITAL SERVICES,
INC. as a Lender

 

MIZUHO CORPORATE BANK, LTD. as a
Lender

 

 

 

By:

/s/ Neyda Darias

 

By:

/s/ Leon Mo

Name:

Neyda Darias

 

Name:

Leon Mo

Title:

Vice President

 

Title:

Senior Vice President

 

 

 

NAVIGARE FUNDING I CLO LTD

 

NAVIGARE FUNDING II CLO LTD

By: Navigare Partners LLC Its collateral
manager, as a Lender

 

By: Navigare Partners LLC, as collateral
manager, as a Lender

 

 

 

By:

/s/ Joel G. Serebransky

 

By:

/s/ Joel G. Serebransky

Name:

Joel G. Serebransky

 

Name:

Joel G. Serebransky

Title:

Managing Director

 

Title:

Managing Director

 

 

 

NAVIGARE FUNDING III CLO LTD

 

NUVEEN DIVERSIFIED DIVIDEND AND

By: Navigare Partners LLC as collateral
manager, as a Lender

 

INCOME FUND as a Lender
By: Symphony Asset Management, LLC

 

 

 

By:

/s/ Joel G. Serebransky

 

 

Name:

Joel G. Serebransky

 

By:

/s/ Gunther Stein

Title:

Managing Director

 

Name:

Gunther Stein

 

 

Title:

Director of Fixed Income

 

 

 

NUVEEN MULTI-STRATEGY INCOME
AND GROWTH FUND 2 as a Lender

 

NUVEEN TAX ADVANTAGED TOTAL
RETURN STRATEGY FUND as a Lender

By: Symphony Asset Management, LLC

 

By: Symphony Asset Management, LLC

 

 

 

By:

/s/ Gunther Stein

 

 

Name:

Gunther Stein

 

By:

/s/ Gunther Stein

Title:

Director of Fixed Income

 

Name:

Gunther Stein

 

 

Title:

Director of Fixed Income

 

 

 

PPM SHADOW CREEK FUNDING LLC as
a Lender

 

PRESIDENT & FELLOWS OF HARVARD
COLLEGE

 

 

By: Regiment Capital Management, LLC its

By:

/s/ Tara E. Kenny

 

Investment Advisor

Name:

Tara E. Kenny

 

By: Regiment Capital Advisors, LP its

Title:

Assistant Vice President

 

Manager and pursuant to delegated authority

 

 

 

 

 

By:

/s/ William J. Heffron

 

 

Name:

William J. Heffron

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

PYRAMIS HIGH YIELD FUND, LLC, BY:
PYRAMIS GLOBAL ADVISORS TRUST
COMPANY, AS INVESTMENT
MANAGER UNDER POWER OF
ATTORNEY as a Lender

 

REGIMENT CAPITAL, LTD.
By: Regiment Capital Advisors, L.P. its
Managing Member
By: Regiment Capital Advisors, LLC its
General Partner

 

 

 

By:

/s/ Dave Censorio

 

By:

/s/ William J. Heffron

Name:

Dave Censorio

 

Name:

William J. Heffron

Title:

VP

 

Title:

Authorized Signatory

 

 

 

RIVERSOURCE LIFE INSURANCE
COMPANY as a Lender

 

RIVERSOURCE STRATEGIC
ALLOCATION SERIES, INC. —

 

 

RIVERSOURCE STRATEGIC INCOME

By:

/s/ Robin C. Stancil

 

ALLOCATION FUND as a Lender

Name:

Robin C. Stancil

 

 

Title:

Assistant Vice President

 

By:

/s/ Robin C. Stancil

 

 

Name:

Robin C. Stancil

 

 

Title:

Assistant Vice President

 

 

 

SANKATY ADVISORS, LLC, as Collateral
Manager for Castle Hill I — INGOTS, Ltd.,
as Term Lender as a Lender

 

SANKATY ADVISORS, LLC, as Collateral
Manager for Castle Hill III CLO. Limited, as
Term Lender as a Lender

 

 

 

By:

/s/ Alan K. Halfenger

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

 

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer
Assistant Secretary

 

Title:

Chief Compliance Officer
Assistant Secretary

 

 

 

SANKATY ADVISORS, LLC, as Collateral
Manager for Loan Funding XI LLC, as

 

KATONAH III, LTD. by Sankaty Advisors LLC as Sub-Advisors as a Lender

Term Lender as a Lender

 

 

 

 

By:

/s/ Alan K. Halfenger

By:

/s/ Alan K. Halfenger

 

Name:

Alan K. Halfenger

Name:

Alan K. Halfenger

 

Title:

Chief Compliance Officer

Title:

Chief Compliance Officer

 

 

Assistant Secretary

 

Assistant Secretary

 

 

 

 

 

KATONAH IV, LTD.
by Sankaty Advisors, LLC as Sub-Advisors

 

SANKATY ADVISORS, LLC as Collateral
Manager for Race Point CLO, Limited, as

as a Lender

 

Term Lender as a Lender

 

 

 

By:

/s/ Alan K. Halfenger

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

 

Name:

Alan K. Halfenger

Title:

Chief Compliance Office

 

Title:

Chief Compliance Officer

 

Assistant Secretary

 

 

Assistant Secretary

 

--------------------------------------------------------------------------------


 

SANKATY ADVISORS, LLC as Collateral
Manager for Race Point II CLO, Limited, as
Term Lender as a Lender

 

RACE POINT IV CLO, LTD,
By: Sankaty Advisors, LLC as Collateral
Manager as a Lender

 

 

 

By:

/s/ Alan K. Halfenger

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

 

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer
Assistant Secretary

 

Title:

Chief Compliance Officer
Assistant Secretary

 

 

 

SERVES 2006-1, Ltd.

 

SILVERMINE CAPITAL MANAGEMENT,

 

 

LLC, as a Lender

 

 

 

By:

/s/ Chris Kappas

 

COMSTOCK FUNDING LTD

PPM America, Inc., as Collateral Manager

 

Silvermine Capital Management, LLC As

Chris Kappas

 

Collateral Manager

Managing Director

 

 

 

 

By:

/s/ Aaron A. Meyer

 

 

Name:

Aaron A. Meyer

 

 

Title:

Principal Silvermine Capital
Management, LLC

 

 

 

SILVERMINE CAPITAL
MANAGEMENT, LLC as a Lender

 

SYMPHONY CLO I as a Lender
By: Symphony Asset Management, LLC

 

 

 

CANNINGTON FUNDING LTD.

 

By:

/s/ Gunther Stein

Silvermine Capital Management LLC As

 

Name:

Gunther Stein

Investment Manager

 

Title:

Director of Fixed Income

 

 

 

By:

/s/ Aaron A. Meyer

 

 

Name:

Aaron A. Meyer

 

 

Title:

Principal Silvermine Capital
Management, LLC

 

 

 

 

 

SYMPHONY CLO II as a Lender

 

SYMPHONY CLO III as a Lender

By: Symphony Asset Management, LLC

 

By: Symphony Asset Management, LLC

 

 

 

By:

/s/ Gunther Stein

 

By:

/s/ Gunther Stein

Name:

Gunther Stein

 

Name:

Gunther Stein

Title:

Director of Fixed Income

 

Title:

Director of Fixed Income

 

 

 

SYMPHONY CLO IV as a Lender

 

XL RE LTD

By: Symphony Asset Management, LLC

 

By: Regiment Capital Management LLC as

 

 

its Investment Advisor

By:

/s/ Gunther Stein

 

By: Regiment Capital Advisors, LP its

Name:

Gunther Stein

 

Manager and pursuant to delegated authority

Title:

Director of Fixed Income

 

 

 

 

By:

/s/ William J. Heffron

 

 

Name:

William J. Heffron

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL
ASSOCIATION as a Lender

 

WACHOVIA CAPITAL FINANCE
CORPORATION (CANADA) as a Canadian

 

 

Revolving Lender

By:

/s/ C. Mark Hedrick

 

 

Name:

C. Mark Hedrick

 

By:

/s/ Raymond Eghobamien

Title:

Managing Director

 

Name:

Raymond Eghobamien

 

 

Title:

Vice President

 

 

 

Wachovia Capital Finance Corporation
(Canada)

 

 

 

ZOHAR III, LIMITED as a Lender
By: Patriarch Partners XV, LLC, its

 

INDIVIDUALLY, AND SEVERALLY NOT
JOINTLY as a Lender:

Collateral Manager

 

·

HISCOX INSURANCE COMPANY

 

 

 

(Bermuda) Ltd

By:

/s/ Lynn Tilton

 

·

HISCOX SYNDICATE 33

Name:

Lynn Tilton

 

·

GENERAL BOARD OF PENSION AND

Title:

Manager

 

 

HEALTH BENEFITS OF THE UNITED

 

 

 

METHODIST CHURCH,

 

 

 

INCORPORATED IN MISSOURI

 

 

·

WELLINGTON TRUST COMPANY, NATIONAL ASSOCIATION MULTIPLE COMMON TRUST FUNDS
TRUST, OPPORTUNISTIC INVESTMENT PORTFOLIO

 

 

·

WELLINGTON TRUST COMPANY, NATIONAL ASSOCIATION MULTIPLE COLLECTIVE INVESTMENT
FUNDS TRUST, OPPORTUNISTIC INVESTMENT PORTFOLIO

 

 

By:

Wellington Management Company, LLP as Investment Adviser

 

 

 

 

 

 

By:

/s/ John E. Bruno

 

 

 

Name: 

John E. Bruno

 

 

 

Title:

Vice President and Counsel

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Additional Requirements for Exchange Obligations

 

In addition to the requirements set forth in the definition of “Exchange
Obligations”, any Exchange Obligations consisting of obligations of the type
described in clause (ii) of the definition of “Exchange Obligations” (a) shall
bear interest, if at all, at a fixed rate (which fixed rate may be adjustable
solely as a result of the passage of time), (b) shall not contain any financial
covenants and shall not contain any other covenants (other than the limitation
on liens covenant), events of default or grace periods that are more restrictive
or adverse to GGC and its Subsidiaries than those contained in the 2006 Senior
Notes Documents, (c) shall not contain a limitation on liens covenant that is
more restrictive or adverse to GGC and its Subsidiaries than Section 8.01 of the
Credit Agreement (provided, that such limitation on liens covenant shall permit
Liens securing Indebtedness under the First Priority Agreement (as defined in
the Intercreditor Agreement) in an amount not less than the Cap Amount (as
defined in the Intercreditor Agreement), (d) shall not cross default to any
Event of Default under the Credit Agreement (other than any Event of Default
that has resulted in the acceleration of the Indebtedness outstanding under the
Credit Agreement) until the expiration of a 30 day grace period after the
occurrence of such Event of Default, (e) shall result in (i) Consolidated
Interest Charges calculated on a pro forma basis for the most recently ending
four fiscal quarter period for which financial statements are available prior to
the issuance or incurrence of such Exchange Obligations (such pro forma
calculation to be made as if all Exchange Obligations, whenever issued or
incurred, had been issued or incurred on the first day of such period, and
adjusted only for Indebtedness incurred or extinguished as a result of the
issuance or incurrence of Exchange Obligations), being less than Consolidated
Interest Charges for such four fiscal quarter period (calculated without giving
effect to the issuance or incurrence of any Exchange Obligations) by an amount
not less than $20,000,000, and (ii) Consolidated Interest Charges calculated on
a pro forma basis for the most recently ending four fiscal quarter period for
which financial statements are available prior to the issuance or incurrence of
such Exchange Obligations (such pro forma calculation to be made as if such
Exchange Obligations had been issued or incurred on the first day of such
period, and adjusted only for Indebtedness incurred or extinguished as a result
of the issuance or incurrence of such Exchange Obligations), being not greater
than Consolidated Interest Charges for such period, and (f) shall not exceed
US$250,000,000 in aggregate principal amount (including, for the avoidance of
doubt, any amounts capitalized in respect of interest payable in kind) at any
time outstanding.  For purposes of the calculation contemplated under clause
(e) above, (i) Consolidated Interest Charges shall include only amounts paid or
payable in cash and (ii) Consolidated Interest Charges in respect of Exchange
Obligations issued or incurred (to the extent such Exchange Obligations consist
of Indebtedness) shall be calculated using the highest non-default contractual
interest rate provided for in the documents governing the Exchange Obligations.

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF INTERCREDITOR AGREEMENT

 

Intercreditor Agreement (this “Agreement”) dated as of                        ,
20    , among BANK OF AMERICA, N.A., as Domestic Collateral Agent (in such
capacity, with its successors and assigns, the “First Priority Representative”)
for the First Priority Secured Parties (as defined below),
                                        , as
                                       (in such capacity, with its successors
and assigns, the “Second Priority Representative”) for the Second Priority
Secured Parties (as defined below), GEORGIA GULF CORPORATION (the “Borrower”),
and each of the other Loan Parties (as defined below) party hereto.

 

WHEREAS, the Borrower, the other Loan Parties, the First Priority Representative
and certain financial institutions (with their respective successors and
assigns, the “First Priority Lenders”) are parties to a Credit Agreement dated
as of October 3, 2006 (as amended, supplemented, restated or otherwise modified
from time to time, the “Existing First Priority Agreement”), pursuant to which
such financial institutions have agreed to make loans and extend other financial
accommodations to the Borrower; and

 

WHEREAS, the Borrower, the other Loan Parties, the Second Priority
Representative and certain financial institutions shall become parties on the
date hereof to a [describe agreement] dated as of
                                 , 20     (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Existing
Second Priority Agreement”); and

 

WHEREAS, the Borrower and the other Loan Parties have granted to the First
Priority Representative security interests in the Common Collateral as security
for payment and performance of the First Priority Obligations; and

 

WHEREAS, pursuant to the terms of the Existing First Priority Agreement the
Borrower and the other Loan Parties may not grant additional security interests
in the Common Collateral without the consent of the requisite number of First
Priority Lenders thereunder; and

 

WHEREAS, the Borrower and the other Loan Parties propose to grant to the Second
Priority Representative junior security interests in the Common Collateral as
security for payment and performance of the Second Priority Obligations; and

 

WHEREAS, the requisite number of First Priority Lenders under the Existing First
Priority Agreement have agreed to permit the grant of such junior security
interests on the terms and conditions of this Intercreditor Agreement;

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.  Definitions.

 

The following terms, as used herein, have the following meanings:

 

“Adequate Protection Liens” means any Liens (including, for the avoidance of
doubt, any replacement Liens) granted in any Insolvency Proceeding to any
Secured Party as adequate protection for the First Priority Secured Obligations
or Second Priority Secured Obligations, as applicable, held by such Secured
Party.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101
et seq.), as amended from time to time.

 

“Cap Amount” means, at any time, (x) $1,110,000,000 minus (y) the amount of
indebtedness of the Borrower and its subsidiaries in respect of Securitization
Transactions (as defined in the Existing First Priority Agreement) outstanding
at such time to the extent such indebtedness is permitted under
Section 8.03(i) of the Existing First Priority Agreement plus (z) all
Obligations of pursuant to Swap Contracts and Treasury Management Agreements at
such time (each of the capitalized terms in this clause (z) having the meaning
set forth in the Existing First Priority Agreement).

 

“Common Collateral” means all assets that are both First Priority Collateral and
Second Priority Collateral.

 

“Comparable Second Lien Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document, that Second Priority
Security Document that creates a security interest in the same Common
Collateral, granted by the same Loan Party, as applicable.

 

“Enforcement Action” means, with respect to the First Priority Obligations or
the Second Priority Obligations, any demand for payment or acceleration thereof,
the exercise of any rights and remedies with respect to any Common Collateral
securing such obligations or the commencement or prosecution of enforcement of
any of the rights and remedies under, as applicable, the First Priority
Documents or the Second Priority Documents, or applicable law, including without
limitation the exercise of any rights of set-off or recoupment, and the exercise
of any rights or remedies of a secured creditor under the Uniform Commercial
Code of any applicable jurisdiction or under the Bankruptcy Code.

 

“Existing First Priority Agreement” has the meaning set forth in the first
WHEREAS clause of this Agreement.

 

“Existing Second Priority Agreement” has the meaning set forth in the second
WHEREAS clause of this Agreement.

 

“First Priority Agreement” means (i) the Existing First Priority Agreement and
(ii) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the Existing First Priority

 

2

--------------------------------------------------------------------------------


 

Agreement or any other agreement or instrument referred to in this clause
(ii) unless such agreement or instrument expressly provides that it is not
intended to be and is not a First Priority Agreement hereunder.  Any reference
to the First Priority Agreement hereunder shall be deemed a reference to any
First Priority Agreement then extant.

 

“First Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any First Priority Secured Party as security for any
First Priority Obligation.

 

“First Priority Documents” means the First Priority Agreement and each First
Priority Security Document.

 

“First Priority Lenders” has the meaning set forth in the first WHEREAS clause
of this Agreement.

 

“First Priority Lien” means any Lien on Common Collateral securing the First
Priority Obligations.

 

“First Priority Obligations” means all Obligations (as defined in the First
Priority Agreement) and shall include, without limitation, all Post-Petition
Interest; provided, that the principal amount of Obligations that shall
constitute First Priority Obligations at any time shall not exceed the Cap
Amount at such time.  To the extent any payment with respect to any First
Priority Obligation (whether by or on behalf of any Loan Party, as proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Second Priority Secured Party, receiver
or similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the First Priority Secured Parties and the Second Priority
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred.

 

“First Priority Obligations Payment Date” means the first date on which (i) the
First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been indefeasibly paid in cash in full (or cash
collateralized or defeased to the satisfaction of the First Priority
Representative), (ii) all commitments to extend credit under the First Priority
Documents have been terminated, (iii) there are no outstanding letters of credit
or similar instruments issued under the First Priority Documents (other than
such as have been cash collateralized or defeased to the satisfaction of the
First Priority Representative), and (iv) the First Priority Representative has
delivered a written notice to the Second Priority Representative stating that
the events described in clauses (i), (ii) and (iii) have occurred to the
satisfaction of the First Priority Secured Parties.

 

“First Priority Representative” has the meaning set forth in the introductory
paragraph hereof.

 

“First Priority Secured Parties” means the holders of the First Priority
Obligations.

 

3

--------------------------------------------------------------------------------


 

“First Priority Security Documents” means the “Domestic Collateral Documents” as
defined in the First Priority Agreement, and any other documents that are
designated under the First Priority Agreement as “First Priority Security
Documents” for purposes of this Agreement.

 

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, under any “Debtor Relief Laws” (as defined in the Existing First
Priority Agreement).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan Party” means each Domestic Loan Party (as defined in the Existing First
Priority Agreement).

 

“Mortgage” means a mortgage, deed of trust, leasehold mortgage, assignment of
leases and rents, modification or any other agreement, document or instrument
pursuant to which any Lien on real property is granted to secure any First
Priority Obligations or Second Priority Obligations or under which rights or
remedies with respect to any such Lien are governed.

 

“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.

 

“Post-Petition Interest” means any interest, fees, expenses or other amount that
accrues or would have accrued after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.

 

“Second Priority Agreement” means (i) the Existing Second Priority Agreement and
(ii) any other credit agreement, loan agreement, note agreement, promissory
note, indenture, or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the Existing Second
Priority Agreement or other agreement or instrument referred to in this clause
(ii).  Any reference to the Second Priority Agreement hereunder shall be deemed
a reference to any Second Priority Agreement then extant.

 

“Second Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any Second Priority Secured Party as security for any
Second Priority Obligation.

 

“Second Priority Documents” means each Second Priority Agreement and each Second
Priority Security Document.

 

4

--------------------------------------------------------------------------------


 

“Second Priority Lien” means any Lien on Common Collateral securing the Second
Priority Obligations.

 

“Second Priority Obligations” means (i) all principal of and interest (including
without limitation any Post-Petition Interest) and premium (if any) on all
indebtedness under the Second Priority Agreement, and (ii) all fees, expenses
and other amounts payable from time to time pursuant to the Second Priority
Documents, in each case whether or not allowed or allowable in an Insolvency
Proceeding.  To the extent any payment with respect to any Second Priority
Obligation (whether by or on behalf of any Loan Party, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any First Priority Secured Party, receiver or similar
Person, then the obligation or part thereof originally intended to be satisfied
shall, for the purposes of this Agreement and the rights and obligations of the
First Priority Secured Parties and the Second Priority Secured Parties, be
deemed to be reinstated and outstanding as if such payment had not occurred.

 

“Second Priority Representative” has the meaning set forth in the introductory
paragraph hereof.

 

“Second Priority Secured Party” means the Second Priority Representative and any
holders of the Second Priority Obligations.

 

“Second Priority Security Documents” means all documents pursuant to which a
lien is granted to secure the Second Priority Obligations.

 

“Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.

 

“Standstill Period” has the meaning set forth in Section 3.1(b).

 

“Unasserted Contingent Obligations” shall mean, at any time, First Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (i) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Priority Obligation and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Priority Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

 

SECTION 2.  Lien Priorities.

 

2.1           Subordination of Liens.  (a) Any and all Liens now existing or
hereafter created or arising in favor of any Second Priority Secured Party
securing the Second Priority Obligations, regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, are expressly junior
in priority, operation and effect to any and all Liens now existing or

 

5

--------------------------------------------------------------------------------


 

hereafter created or arising in favor of the First Priority Secured Parties
securing the First Priority Obligations, notwithstanding (i) anything to the
contrary contained in any agreement or filing to which any Second Priority
Secured Party may now or hereafter be a party, and regardless of the time, order
or method of grant, attachment, recording or perfection of any financing
statements or other security interests, assignments, pledges, deeds, mortgages
and other liens, charges or encumbrances or any defect or deficiency or alleged
defect or deficiency in any of the foregoing, (ii) any provision of the UCC or
any applicable law or any First Priority Document or Second Priority Document or
any other circumstance whatsoever and (iii) the fact that any such Liens in
favor of any First Priority Secured Party securing any of the First Priority
Obligations are (x) subordinated to any Lien securing any obligation of any Loan
Party other than the Second Priority Obligations or (y) otherwise subordinated,
voided, avoided, invalidated or lapsed.

 

(b)           No First Priority Secured Party or Second Priority Secured Party
shall object to or contest, or support any other Person in contesting or
objecting to, in any proceeding (including without limitation, any Insolvency
Proceeding), the validity, extent, perfection or enforceability of any security
interest in the Common Collateral granted to the other, and no Second Priority
Secured Party shall object to or contest, or support any other Person in
contesting or objecting to, in any proceeding in any proceeding (including
without limitation, any Insolvency Proceeding), the priority of any security
interest in the Common Collateral granted to any First Priority Secured Party. 
Notwithstanding any failure by any First Priority Secured Party or Second
Priority Secured Party to perfect its security interests in the Common
Collateral or any avoidance, invalidation or subordination by any third party or
court of competent jurisdiction of the security interests in the Common
Collateral granted to the First Priority Secured Parties or the Second Priority
Secured Parties, the priority and rights as between the First Priority Secured
Parties and the Second Priority Secured Parties with respect to the Common
Collateral shall be as set forth herein.

 

2.2           Nature of First Priority Obligations.  The Second Priority
Representative on behalf of itself and the other Second Priority Secured Parties
acknowledges that a portion of the First Priority Obligations are revolving in
nature and that the amount thereof that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed, and that
the terms of the First Priority Obligations may be modified, extended or amended
from time to time, and that the aggregate amount of the First Priority
Obligations may be increased, replaced or refinanced, in each event, without
notice to or consent by the Second Priority Secured Parties and without
affecting the provisions hereof.  The Lien priorities provided in Section 2.1
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of either the First Priority Obligations or the
Second Priority Obligations, or any portion thereof.

 

2.3           Agreements Regarding Actions to Perfect Liens.  (a) The First
Priority Representative agrees, on behalf of itself and the other First Priority
Secured Parties, that the Second Priority Representative or any other Second
Priority Secured Party (or any agent or representative thereof) may enter into
control agreements (any such control agreement shall prohibit the Second
Priority Representative from giving instructions with respect to such account
prior to the First Priority Obligations Payment Date unless consented to by the
First Priority

 

6

--------------------------------------------------------------------------------


 

Representative), file or record UCC-1 financing statements, Mortgages, patent,
trademark or copyright filings or other filings or recordings, in each case, to
create or perfect the Liens in the Common Collateral in favor of the Second
Priority Secured Parties securing the Second Priority Obligations in a manner
consistent with the provisions of this Agreement, provided that each such
control agreement, filing or recording shall be in form satisfactory to the
First Lien Representative and shall be submitted to the First Priority
Representative for review prior to execution, filing or recordation.

 

(b)           The First Priority Representative hereby acknowledges that, to the
extent that it holds, or a third party holds on its behalf, physical possession
of or “control” (as defined in the UCC) over Common Collateral pursuant to the
First Priority Security Documents, such possession or control is also for the
benefit of the Second Priority Representative and the other Second Priority
Secured Parties solely to the extent required to perfect their security interest
in such Common Collateral.  Nothing in the preceding sentence shall be construed
to impose any duty on the First Priority Representative (or any third party
acting on its behalf) with respect to such Common Collateral or provide the
Second Priority Representative or any other Second Priority Secured Party with
any rights with respect to such Common Collateral beyond those specified in this
Agreement and the Second Priority Security Documents, provided that subsequent
to the occurrence of the First Priority Obligations Payment Date, the First
Priority Representative shall (x) deliver to the Second Priority Representative,
at the Borrower’s sole cost and expense, the Common Collateral in its possession
or control together with any necessary endorsements to the extent required by
the Second Priority Documents or (y) direct and deliver such Common Collateral
as a court of competent jurisdiction otherwise directs, and provided further
that the provisions of this Agreement are intended solely to govern the
respective Lien priorities as between the First Priority Secured Parties and the
Second Priority Secured Parties and shall not impose on the First Priority
Secured Parties any obligations in respect of the disposition of any Common
Collateral (or any proceeds thereof) that would conflict with prior perfected
Liens or any claims thereon in favor of any other Person that is not a Secured
Party.

 

(c)           Other than as set forth in the first proviso to the second
sentence of the immediately preceding clause (b), any First Priority Secured
Party with physical possession of or control over Common Collateral shall not
have any duty or liability to protect or preserve any rights pertaining to any
of such Common Collateral and, except for gross negligence or willful misconduct
as determined pursuant to a final non-appealable order of a court of competent
jurisdiction, each Second Priority Secured Party hereby waives and releases such
Person from all claims and liabilities arising pursuant to such Person’s role as
bailee with respect to such Common Collateral.

 

2.4           No New Liens.  So long as the First Priority Obligations Payment
Date has not occurred, the parties hereto agree that no Second Priority Secured
Party shall acquire or hold any Lien on any assets of any Loan Party securing
any Second Priority Obligation which assets are not also subject to the
first-priority Lien of the First Priority Representative under the First
Priority Documents.  If any Second Priority Secured Party shall (nonetheless and
in breach hereof) acquire or hold any Lien on any assets of any Loan Party
securing any Second Priority Obligation which assets are not also subject to the
first-priority Lien of the First Priority Representative under the First
Priority Documents, then the Second Priority Representative (or the relevant
Second Priority Secured Party) shall, without the need for any further consent
of any

 

7

--------------------------------------------------------------------------------


 

other Second Priority Secured Party and notwithstanding anything to the contrary
in any other Second Priority Document (i) be deemed to hold and have held such
lien for the benefit of the First Priority Representative as security for the
First Priority Obligations and shall assign such lien to the First Priority
Representative (in which case the Second Priority Representative may retain a
junior lien on such assets subject to the terms hereof) or (ii) if so requested
by the First Priority Representative, release such lien.

 

2.5           Similar Liens and Agreements.  The parties hereto agree that it is
their intention that the First Priority Collateral and the Second Priority
Collateral be identical.  In furtherance of the foregoing, each Second Priority
Security Document shall be in all material respects in the same form as the
First Priority Security Documents (other than with respect to the first priority
and second priority nature of the Liens created or evidenced thereunder, the
identity of the Secured Parties that are parties thereto or secured thereby and
other matters contemplated by this Agreement).  Each Second Priority Security
Document shall include the following language (or language to similar effect
approved by the First Priority Representative):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the [Second Priority Representative] pursuant to this Agreement and
the exercise of any right or remedy by the [Second Priority Representative]
hereunder are subject to the provisions of the Intercreditor Agreement, dated as
of [                          ] (as amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among
[                    ],                                   , as First Priority
Representative and                                             , as Second
Priority Representative and certain other persons party or that may become party
thereto from time to time.  In the event of any conflict between the terms of
the Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”

 

SECTION 3.  Enforcement Rights.

 

3.1           Exclusive Enforcement.  (a) Until the First Priority Obligations
Payment Date has occurred, whether or not an Insolvency Proceeding has been
commenced by or against any Loan Party, (i) the First Priority Secured Parties
shall have the exclusive right to take and continue any Enforcement Action with
respect to the Common Collateral, without any consultation with or consent of
any Second Priority Secured Party, but subject to the proviso set forth in
Section 5.1(a) and (ii) the Second Priority Secured Parties shall have no right
to take any Enforcement Action with respect to the Common Collateral except as
otherwise provided in Section 3.1(b).  Upon the occurrence and during the
continuance of a default or an event of default under the First Priority
Documents, the First Priority Representative and the other First Priority
Secured Parties may take and continue any Enforcement Action with respect to the
First Priority Obligations and the Common Collateral in such order and manner as
they may determine in their sole discretion.

 

(b)           Notwithstanding Section 3.1(a) but subject in all respects to
Section 4.1, the Second Priority Representative may enforce any of its rights
and exercise any of its remedies with respect to the Second Priority Collateral
after a period of 540 days has elapsed since the date on which the Second
Priority Representative has delivered to the First Priority Representative
written notice of the acceleration of the indebtedness then outstanding under
the

 

8

--------------------------------------------------------------------------------


 

Second Priority Agreement (the “Standstill Period”); provided, however, that
notwithstanding the expiration of the Standstill Period or anything herein to
the contrary, in no event shall the Second Priority Representative or any other
Second Priority Secured Party enforce or exercise any rights or remedies with
respect to any Common Collateral if the First Priority Representative or any
other First Priority Secured Party shall have commenced, and shall be diligently
pursuing (or shall have sought or requested relief from or modification of the
automatic stay or any other stay in any Insolvency Proceeding to enable the
commencement and pursuit thereof) the enforcement or exercise of any rights or
remedies with respect to the Common Collateral (prompt written notice thereof to
be given to the Second Priority Representative by the First Priority
Representative).

 

3.2           Standstill and Waivers.  The Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, agrees that,
until the First Priority Obligations Payment Date has occurred, subject to the
proviso set forth in Section 5.1(a):

 

(i)            they will not take or cause to be taken any action, the purpose
or effect of which is to make any Lien in respect of any Second Priority
Obligation pari passu with or senior to, or to give any Second Priority Secured
Party any preference or priority relative to, the Liens with respect to the
First Priority Obligations or the First Priority Secured Parties with respect to
any of the Common Collateral;

 

(ii)           they will not oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Common Collateral by the First
Priority Representative or any other First Priority Secured Party, any sale
pursuant to Section 363 of the Bankruptcy Code that is supported by the First
Priority Representative or any other First Priority Secured Party or any other
Enforcement Action taken by or on behalf of the First Priority Representative or
any other First Priority Secured Party;

 

(iii)          they have no right to (x) direct either the First Priority
Representative or any other First Priority Secured Party to exercise any right,
remedy or power with respect to the Common Collateral or pursuant to the First
Priority Security Documents or (y) consent or object to the exercise by the
First Priority Representative or any other First Priority Secured Party of any
right, remedy or power with respect to the Common Collateral or pursuant to the
First Priority Collateral Documents or to the timing or manner in which any such
right is exercised or not exercised (or, to the extent they may have any such
right described in this clause (iii), whether as a junior lien creditor or
otherwise, they hereby irrevocably waive such right);

 

(iv)          they will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim against the First
Priority Representative or any other First Priority Secured Party seeking
damages from or other relief by way of specific performance, instructions or
otherwise, with respect to, and neither the First Priority Representative nor
any other First Priority Secured Party shall be liable for, any action taken or
omitted to be taken by the First Priority Representative or

 

9

--------------------------------------------------------------------------------


 

any other First Priority Secured Party with respect to the Common Collateral or
pursuant to the First Priority Documents;

 

(v)           they will not make any judicial or nonjudicial claim or demand or
commence any judicial or non-judicial proceedings against any Loan Party or any
of its subsidiaries or affiliates under or with respect to any Second Priority
Security Document seeking payment or damages from or other relief by way of
specific performance, instructions or otherwise under or with respect to any
Second Priority Collateral Document (other than filing a proof of claim in an
Insolvency Proceeding) or exercise any right, remedy or power under or with
respect to, or otherwise take any action to enforce, any Second Priority
Collateral Document (other than filing a proof of claim in an Insolvency
Proceeding);

 

(vi)          prior to the expiration of the Standstill Period, they will not
commence judicial or nonjudicial foreclosure proceedings with respect to, seek
to have a trustee, receiver, liquidator or similar official appointed for or
over, attempt any action to take possession of any Common Collateral, exercise
any right, remedy or power with respect to, or otherwise take any action to
enforce their interest in or realize upon, the Common Collateral or pursuant to
the Second Priority Security Documents; and

 

(vii)         they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.

 

3.3           Judgment Creditors.  In the event that any Second Priority Secured
Party obtains a judgment lien in respect of Common Collateral as a result of its
enforcement of its rights as an unsecured creditor (it being understood that any
such party may exercise its rights and remedies as an unsecured creditor against
the relevant Loan Parties in accordance with applicable law, provided that such
exercise of rights or remedies is not in violation of this Agreement), such
judgment lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the First Priority Liens and the First Priority
Obligations) to the same extent as all other Second Priority Liens (created
pursuant to the Second Priority Security Documents).

 

3.4           Cooperation.  The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, agrees that each of them
shall take such actions as the First Priority Representative shall reasonably
request in connection with the exercise by the First Priority Secured Parties of
their rights set forth herein.

 

3.5           No Additional Rights For the Borrower Hereunder.  Except as
provided in Section 3.6, if any First Priority Secured Party or Second Priority
Secured Party shall enforce its rights or remedies in violation of the terms of
this Agreement, the Borrower shall not be entitled to use such violation as a
defense to any action by any First Priority Secured Party or Second Priority
Secured Party, nor to assert such violation as a counterclaim or basis for set
off or recoupment against any First Priority Secured Party or Second Priority
Secured Party.

 

3.6           Actions Upon Breach.  (a) If any Second Priority Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against the Borrower or the

 

10

--------------------------------------------------------------------------------


 

Common Collateral, the Borrower, with the prior written consent of the First
Priority Representative, may interpose as a defense or dilatory plea the making
of this Agreement, and any First Priority Secured Party may intervene and
interpose such defense or plea in its or their name or in the name of the
Borrower.

 

(b)           Should any Second Priority Secured Party, contrary to this
Agreement, in any way take, attempt to or threaten to take any action with
respect to the Common Collateral (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to the Common Collateral or this
Agreement), or fail to take any action required by this Agreement, any First
Priority Secured Party (in its or their own name or in the name of the Borrower)
or the Borrower may obtain relief against such Second Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by the Second Priority Representative on behalf of
each Second Priority Secured Party that (i) the First Priority Secured Parties’
damages from its actions may at that time be difficult to ascertain and may be
irreparable, and (ii) each Second Priority Secured Party waives any defense that
the Borrower and/or the First Priority Secured Parties cannot demonstrate
damages and/or be made whole by the awarding of damages.

 

SECTION 4.  Application Of Proceeds Of Common Collateral; Dispositions And
Releases Of Common Collateral; Inspection and Insurance.

 

4.1           Application of Proceeds; Turnover Provisions.  All proceeds of
Common Collateral (including without limitation any interest earned thereon)
resulting from the sale, collection or other disposition of Common Collateral in
connection with or resulting from any Enforcement Action, and whether or not
pursuant to a Insolvency Proceeding, shall be distributed as follows:  first to
the First Priority Representative for application to the First Priority
Obligations in accordance with the terms of the First Priority Documents, until
the First Priority Obligations Payment Date has occurred and thereafter, to the
Second Priority Representative for application in accordance with the Second
Priority Documents.  Until the occurrence of the First Priority Obligations
Payment Date, any Common Collateral, including without limitation any such
Common Collateral constituting proceeds, that may be received by any Second
Priority Secured Party in violation of this Agreement shall be segregated and
held in trust and promptly paid over to the First Priority Representative, for
the benefit of the First Priority Secured Parties, in the same form as received,
with any necessary endorsements, and each Second Priority Secured Party hereby
authorizes the First Priority Representative to make any such endorsements as
agent for the Second Priority Representative (which authorization, being coupled
with an interest, is irrevocable).  Neither the First Priority Representative
nor any other First Priority Secured Party has any obligation of any nature
whatsoever to the Second Priority Representative or the Second Priority Secured
Parties with respect to the application of proceeds of Common Collateral other
than to turn over proceeds of Common Collateral after the First Priority
Obligations Payment Date, and then only to the extent that (i) such proceeds are
within its control and (ii) such distribution is not contrary to law, the
provisions of any First Priority Documents to which it is a party or an order of
a court of competent jurisdiction (including, without limitation, a court in an
Insolvency Proceeding).  Upon the turnover of such Common Collateral as
contemplated by the immediately preceding sentence, the Second Priority
Obligations purported to be satisfied by the payment of such Common Collateral
shall be deemed by all parties hereto to be reinstated in full as though such
payment had never occurred.

 

11

--------------------------------------------------------------------------------

 

4.2           Releases of Second Priority Lien.  (a) Upon any release, sale or
disposition of Common Collateral permitted pursuant to the terms of the First
Priority Documents that results in the release of the First Priority Lien on any
Common Collateral (including without limitation any sale or other disposition
pursuant to any Enforcement Action), the Second Priority Lien on such Common
Collateral (and on any proceeds of such Common Collateral not required to be
paid to the First Priority Secured Parties) shall be automatically and
unconditionally released with no further consent or action of any Person,
provided that in connection with the repayment in full of the First Priority
Obligations on the First Priority Obligations Payment Date and the release of
the First Priority Liens in connection therewith, the Second Priority Liens
shall be released only to the extent of the proceeds from the disposition of any
portion of the Common Collateral applied to such repayment and any related
taxes, transaction costs and other expenses incidental to such disposition (and
such Common Collateral itself), and provided further that this provision shall
not prejudice any rights that any Second Priority Secured Party shall have with
respect to the Borrowers under the applicable Second Priority Documents
independent of any Second Priority Lien and the related Second Priority Security
Documents.

 

(b)           The Second Priority Representative shall promptly execute and
deliver such release documents and instruments and shall take such further
actions as the First Priority Representative shall request to evidence any
release of the Second Priority Lien described in paragraph (a).  The Second
Priority Representative hereby appoints the First Priority Representative and
any officer or duly authorized person of the First Priority Representative, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of the Second Priority
Representative and in the name of the Second Priority Representative or in the
First Priority Representative’s own name, from time to time, in the First
Priority Representative’s sole discretion, for the purposes of carrying out the
terms of this paragraph, to take any and all appropriate action and to execute
and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable), provided that such power of attorney may only
be exercised if the Second Priority Representative has not executed and
delivered such release documents and instruments in a timely manner following a
request from the First Priority Representative, and must be exercised in the
First Priority Representative’s reasonable discretion, solely for the purposes
of carrying out the terms of Section 4.2(a).

 

4.3           Inspection Rights and Insurance.  (a) Any First Priority Secured
Party and its representatives and invitees may at any time inspect, repossess,
remove and otherwise deal with the Common Collateral, and the First Priority
Representative may advertise and conduct public auctions or private sales of the
Common Collateral, in each case without notice to, the involvement of or
interference by any Second Priority Secured Party or liability to any Second
Priority Secured Party.

 

(b)           Until the First Priority Obligations Payment Date has occurred,
the First Priority Representative will have the sole and exclusive right (i) to
be named as additional insured and loss payee under any insurance policies
maintained from time to time by any Loan Party; (ii) to adjust or settle any
insurance policy or claim covering the Common Collateral in the event of any

 

12

--------------------------------------------------------------------------------


 

loss thereunder and (iii) to approve any award granted in any condemnation or
similar proceeding affecting the Common Collateral.

 

SECTION 5.  Insolvency Proceedings.

 

5.1           Filing of Motions.  (a) Until the First Priority Obligations
Payment Date has occurred, the Second Priority Representative agrees on behalf
of itself and the other Second Priority Secured Parties that no Second Priority
Secured Party shall, in or in connection with any Insolvency Proceeding, file
any pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case in respect of any
of the Common Collateral, including, without limitation, with respect to the
determination of any Liens or claims held by the First Priority Representative
(including the validity and enforceability thereof) or any other First Priority
Secured Party or the value of any claims of such parties under Section 506(a) of
the Bankruptcy Code or otherwise; provided that the Second Priority
Representative may file a proof of claim in a Insolvency Proceeding, subject to
the limitations contained in this Agreement and only if consistent with the
terms and the limitations on the Second Priority Representative imposed hereby.

 

(b)           Notwithstanding the foregoing, the Second Priority Secured Parties
(solely in their respective capacities as, and to the extent they would be,
unsecured creditors of the Loan Parties but for the execution of the Second
Priority Security Documents) shall be entitled to file pleadings, objections,
motions or agreements in any Insolvency Proceeding which assert rights or
interests available to unsecured creditors of the Loan Parties arising under
either the Bankruptcy Code or applicable non-bankruptcy law, in each case to the
extent not inconsistent with the other provisions of Section 5 of this
Agreement.

 

5.2           Financing Matters.  (a) If any Loan Party becomes subject to any
Insolvency Proceeding, and if the First Priority Representative proposes,
consents to or does not object to the continued use of cash collateral that is
subject to a Lien by any Loan Party during such Insolvency Proceeding, or
proposes to provide financing to any Loan Party under the Bankruptcy Code or
consents or does not object to the provision of such financing to any Loan Party
by any third party (including, for the avoidance of doubt, any such financing
that will result in the “roll-up” of all or any portion of the First Priority
Obligations) (any such financing, whether provided by the First Priority Secured
Parties or any third party, being referred to herein as a “DIP Financing”), then
the Second Priority Representative agrees, on behalf of itself and the other
Second Priority Secured Parties, that each Second Priority Secured Party
(w) will be deemed to have consented to, will raise no objection to, and will
not support any other Person objecting to, the use of such cash collateral or to
such DIP Financing, (x) shall only request or accept adequate protection in
connection with the use of such cash collateral or such DIP Financing to the
extent permitted by Section 5.4 below, (y) will subordinate (and will be deemed
hereunder to have subordinated) the Second Priority Liens and any Adequate
Protection Liens provided in respect thereof, (i) so long as the First Priority
Liens are junior to or pari passu with the Liens securing such DIP Financing, to
such DIP Financing (and, if the First Priority Liens are junior to the Liens
securing such DIP Financing, such subordination shall be on the same terms and
conditions as the First Priority Liens are junior to such DIP Financing), it
being understood that any such subordination will not alter in any manner the
terms of this Agreement, (ii) to any adequate protection, including, without
limitation, Adequate Protection Liens, provided to the First

 

13

--------------------------------------------------------------------------------


 

Priority Secured Parties and (iii) to any “carve-out” for professional,
Chapter 7 Trustee and United States Trustee fees agreed to by the First Priority
Representative or the other First Priority Secured Parties and (z) agrees that
any notice of such events found to be adequate by the bankruptcy court shall be
adequate notice.

 

(b)           Notwithstanding the foregoing, the provisions of
Section 5.2(a) shall only be applicable as to the Second Priority Secured
Parties with respect to any DIP Financing to the extent the aggregate principal
amount of the DIP Financing plus the aggregate outstanding principal amount of
the loans outstanding under the First Priority Agreement plus the aggregate face
amount of any letters of credit issued and not reimbursed under the First
Priority Agreement does not exceed $1,150,000,000.

 

5.3           Relief From the Automatic Stay.  Until the First Priority
Obligations Payment Date, the Second Priority Representative agrees, on behalf
of itself and the other Second Priority Secured Parties, that none of them will
(a) seek relief from the automatic stay or from any other stay in any Insolvency
Proceeding or take any action in violation thereof, or support any other Person
seeking such relief or taking such action, in each case in respect of any Common
Collateral, without the prior written consent of the First Priority
Representative or (b) object to, contest, or support any other Person objecting
to or contesting, any relief from the automatic stay or from any other stay in
any Insolvency Proceeding requested by any First Priority Secured Party.

 

5.4           Adequate Protection.  (a) The Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, agrees that none
of them shall object to, contest, or support any other Person objecting to or
contesting, (i) any request by the First Priority Representative or any other
First Priority Secured Party for adequate protection, including, without
limitation, in the form of Adequate Protection Liens, superpriority claims,
pre-petition and post-petition interest, fees, expenses or other amounts under
Section 506(b) or 506(c) of the Bankruptcy Code or (ii) any objection by the
First Priority Representative or any other First Priority Secured Party to any
motion, relief, action or proceeding based on a claim of a lack of adequate
protection to the First Priority Secured Parties.

 

(b)           Notwithstanding anything contained in this Agreement, in any
Insolvency Proceeding, the Second Priority Representative and the other Second
Priority Secured Parties may seek, support, accept or retain adequate protection
solely in the form of an Adequate Protection Lien on additional and/or
replacement collateral, junior to the First Priority Liens and Liens securing
any DIP Financing on the same basis as the other Second Priority Liens are
junior to the First Priority Liens under this Agreement, if the First Priority
Secured Parties are granted adequate protection that includes an Adequate
Protection Lien on such additional and/or replacement collateral and
superpriority claims and the First Priority Secured Parties do not object.

 

(c)           In the event any Second Priority Secured Party receives adequate
protection in the form of Adequate Protection Liens on additional and/or
replacement collateral, then the Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties,

 

14

--------------------------------------------------------------------------------


 

(i)            consents to the First Priority Representative having a senior
Adequate Protection Lien on such additional and/or replacement collateral as
security for the First Priority Obligations and agrees that any Adequate
Protection Liens granted to the Second Priority Secured Parties on any
additional and/or replacement collateral shall be junior to the Liens on such
collateral securing the First Priority Obligations and any DIP Financing (and
all obligations relating thereto) and any Adequate Protection Liens on such
additional and/or replacement collateral granted to the First Priority Secured
Parties, with such subordination to be on the same terms that the other Second
Priority Liens are junior to such First Priority Liens under this Agreement, and

 

(ii)           agrees that, if the bankruptcy court does not grant the First
Priority Secured Parties a senior Adequate Protection Lien on any such
additional and/or replacement collateral, then the Second Priority Secured
Parties shall be deemed to hold and have held their Adequate Protection Lien on
such additional and/or replacement collateral for the benefit of the First
Priority Secured Parties (and each such Lien so deemed to have been held shall
be subject in all respects to the provisions of this Agreement, including
without limitation the lien subordination provisions set forth in Section 2.1)
and, until the First Priority Obligations Payment Date, any distributions in
respect of such additional and/or replacement collateral received by the Second
Priority Secured Parties shall be segregated and held in trust and promptly
turned over to the First Priority Representative to repay the First Priority
Obligations.  Upon the turnover of such distributions as contemplated by the
immediately preceding sentence, the Second Priority Obligations purported to be
satisfied by the payment of such distributions shall be immediately reinstated
in full as though such payment had never occurred.

 

5.5           Avoidance Issues.  (a) If any First Priority Secured Party is
required in any Insolvency Proceeding or otherwise to disgorge, turn over or
otherwise pay to the estate of any Loan Party, because such amount was avoided
or ordered to be paid or disgorged for any reason, including without limitation
because it was found to be a fraudulent or preferential transfer, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of set-off or otherwise, then the First Priority Obligations shall be reinstated
to the extent of such Recovery and deemed to be outstanding as if such payment
had not occurred and the First Priority Obligations Payment Date shall be deemed
not to have occurred.  If this Agreement shall have been terminated prior to
such Recovery, this Agreement shall be reinstated in full force and effect, and
such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto.  The Second Priority
Secured Parties agree that none of them shall be entitled to benefit from any
avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

 

5.6           Asset Dispositions in an Insolvency Proceeding.  Neither the
Second Priority Representative nor any other Second Priority Secured Party
shall, in an Insolvency Proceeding or otherwise, oppose any sale or disposition
of any assets of any Loan Party that is supported by the First Priority Secured
Parties, and the Second Priority Representative and each other Second Priority
Secured Party will be deemed to have consented under Section 363 of the
Bankruptcy

 

15

--------------------------------------------------------------------------------


 

Code (and otherwise) to any sale supported by the First Priority Secured
Parties, their Liens on such assets shall be deemed to be automatically released
contemporaneously with the consummation of any such sales and they will execute
and deliver such Lien release and termination documents with respect to such
assets as the First Priority Representative may reasonably require.

 

5.7           Separate Grants of Security and Separate Classification.  Each
Second Priority Secured Party acknowledges and agrees that (i) the grants of
Liens pursuant to the First Priority Security Documents and the Second Priority
Security Documents constitute two separate and distinct grants of Liens and
(ii) because of, among other things, their differing rights in the Common
Collateral, the Second Priority Obligations are fundamentally different from the
First Priority Obligations and must be separately classified in any plan of
reorganization proposed or confirmed in an Insolvency Proceeding.  To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the First Priority Secured Parties
and Second Priority Secured Parties in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Second Priority Secured Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of senior and junior secured claims against the Loan Parties in
respect of the Common Collateral (with the effect being that, to the extent that
the aggregate value of the Common Collateral is sufficient (for this purpose
ignoring all claims held by the Second Priority Secured Parties), the First
Priority Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of Post-Petition Interest (at the
applicable non-default rate) before any distribution is made in respect of the
claims held by the Second Priority Secured Parties, with the Second Priority
Secured Parties hereby acknowledging and agreeing to turn over to the First
Priority Secured Parties amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Priority
Secured Parties.

 

5.8           No Waivers of Rights of First Priority Secured Parties.  Nothing
contained herein shall prohibit or in any way limit the First Priority
Representative or any other First Priority Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by any Second Priority
Secured Party, including the seeking by any Second Priority Secured Party of
adequate protection or the asserting by any Second Priority Secured Party of any
of its rights and remedies under the Second Priority Documents or otherwise.

 

5.9           Plans of Reorganization.  No Second Priority Secured Party shall
support or vote in favor of any plan of reorganization (and each shall vote and
shall be deemed to have voted to reject any plan of reorganization) unless such
plan (i) pays off, in cash in full on such plan’s effective date, all First
Priority Obligations or (ii) is supported by the First Priority Representative. 
If any such Second Priority Secured Party votes in favor of any plan or
reorganization in violation of this Section 5.9, such Second Priority Secured
Party irrevocably agrees that such vote shall be deemed unauthorized, void and
of no force and effect and shall be designated pursuant to Section 1126(e) of
the Bankruptcy Code.

 

5.10         Other Matters.  (a)  To the extent that the Second Priority
Representative or any Second Priority Secured Party has or acquires rights under
Section 363 or Section 364 of the

 

16

--------------------------------------------------------------------------------


 

Bankruptcy Code with respect to any of the Common Collateral, the Second
Priority Representative agrees, on behalf of itself and the other Second
Priority Secured Parties not to assert any of such rights without the prior
written consent of the First Priority Representative; provided that if requested
by the First Priority Representative, the Second Priority Representative shall
timely exercise such rights in the manner requested by the First Priority
Representative, including any rights to payments in respect of such rights.

 

5.11         Effectiveness in Insolvency Proceedings.  This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.  All references in this
Agreement to any Loan Party shall include such Loan Party as a
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding, and the rights and obligations hereunder of the First
Priority Secured Parties and the Second Priority Secured Parties shall be fully
enforceable as between such parties regardless of the pendency of Insolvency
Proceedings or any related limitations on the enforcement of this Agreement
against any Loan Party.

 

SECTION 6.  Second Priority Documents and First Priority Documents.

 

(a)           Each Loan Party and the Second Priority Representative, on behalf
of itself and the Second Priority Secured Parties, agrees that it shall not at
any time execute or deliver any amendment or other modification to any of the
Second Priority Documents inconsistent with or in violation of this Agreement or
that is otherwise in violation of Section 8.12 of the First Priority Agreement.

 

(b)           In the event the First Priority Representative enters into any
amendment, waiver, consent or forbearance in respect of any of the First
Priority Security Documents for the purpose of adding to, or deleting from, or
waiving or consenting to any departures from any provisions of, or from
forbearing from the exercise of remedies under any First Priority Security
Document or changing in any manner the rights of any parties thereunder, then
such amendment, waiver, consent or forbearance shall apply automatically to any
comparable provision of the Comparable Second Lien Security Document without the
consent of or action by any Second Priority Secured Party (with all such
amendments, waivers, modifications and forbearances subject to the terms
hereof); provided that (other than with respect to amendments, waivers, consents
or forbearances that secure additional extensions of credit and add additional
secured creditors and do not violate the express provisions of the Second
Priority Agreements), (A) no such amendment, waiver, consent or forbearance
shall have the effect of removing assets subject to the Lien of any Second
Priority Security Document, except to the extent that a release of such Lien is
permitted by Section 4.2, (B) any such amendment, waiver, consent or forbearance
that materially and adversely affects the rights of the Second Priority Secured
Parties and does not affect the First Priority Secured Parties in a like or
similar manner shall not apply to the Second Priority Security Documents without
the consent of the Second Priority Representative and (C) notice of such
amendment, waiver or consent shall be given by the Borrower to the Second
Priority Representative no later than 30 days after its effectiveness, provided
that the failure to give such notice shall not affect the effectiveness and
validity thereof.

 

17

--------------------------------------------------------------------------------


 

SECTION 7.  Reliance; Waivers; etc.

 

7.1           Reliance.  The First Priority Documents are deemed to have been
executed and delivered, and all extensions of credit thereunder are deemed to
have been made or incurred, in reliance upon this Agreement.  The Second
Priority Representative, on behalf of it itself and the Second Priority Secured
Parties, expressly waives all notice of the acceptance of and reliance on this
Agreement by the First Priority Secured Parties.  The Second Priority Documents
are deemed to have been executed and delivered and all extensions of credit
thereunder are deemed to have been made or incurred, in reliance upon this
Agreement.  The First Priority Representative expressly waives all notices of
the acceptance of and reliance by the Second Priority Representative and the
Second Priority Secured Parties.

 

7.2           No Warranties or Liability.  The Second Priority Representative
and the First Priority Representative acknowledge and agree that neither has
made any representation or warranty with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any other First
Priority Document or any Second Priority Document.  Except as otherwise provided
in this Agreement, the Second Priority Representative and the First Priority
Representative will be entitled to manage and supervise their respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

 

7.3           No Waivers.  No right or benefit of any party hereunder shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of such party or any other party hereto or by any noncompliance by any
Loan Party with the terms and conditions of any of the First Priority Documents
or the Second Priority Documents.

 

SECTION 8.  Obligations Unconditional.

 

8.1           First Priority Obligations Unconditional.  All rights of the First
Priority Representative hereunder, and all agreements and obligations of the
Second Priority Representative, the Borrower and the other Loan Parties (to the
extent applicable) hereunder, shall remain in full force and effect irrespective
of:

 

(i)            any lack of validity or enforceability of any First Priority
Document;

 

(ii)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the First Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
First Priority Document;

 

(iii)          prior to the First Priority Obligations Payment Date, any
exchange, release, voiding, avoidance or non-perfection of any security interest
in any Common Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Priority Obligations or any guarantee or guaranty thereof; or

 

18

--------------------------------------------------------------------------------


 

(iv)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the First Priority
Obligations, or of any of the Second Priority Representative, or any Loan Party,
to the extent applicable, in respect of this Agreement.

 

8.2           Second Priority Obligations Unconditional.  Subject to compliance
with the terms of this Agreement, all rights and interests of the Second
Priority Representative under this Agreement, and all agreements and obligations
of the First Priority Representative, the Loan Parties, to the extent
applicable, hereunder, shall remain in full force and effect irrespective of:

 

(i)            any lack of validity or enforceability of any Second Priority
Document;

 

(ii)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Second Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Second Priority Document;

 

(iii)          any exchange, release, voiding, avoidance or non-perfection of
any security interest in any Common Collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
Second Priority Obligations or any guarantee or guaranty thereof; or

 

(iv)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Second
Priority Obligations, or of any of the First Priority Representative or any Loan
Party, to the extent applicable, in respect of this Agreement.

 

SECTION 9.  Miscellaneous.

 

9.1           Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of any First Priority Document or any Second
Priority Document, the provisions of this Agreement shall govern.

 

9.2           Continuing Nature of Provisions.  This Agreement shall continue to
be effective, and shall not be revocable by any party hereto, until the First
Priority Obligation Payment Date shall have occurred.  This is a continuing
agreement and the First Priority Secured Parties and the Second Priority Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, Borrower or any other Loan Party
on the faith hereof.

 

9.3           Amendments; Waivers.  No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Priority Representative and the Second Priority
Representative, and, in the case of amendments or modifications of Sections 3.5,
3.6, 9.5 or 9.6 that directly affect the rights or duties of any Loan Party,
such Loan Party.

 

19

--------------------------------------------------------------------------------


 

9.4           Information Concerning Financial Condition of the Borrower and the
other Loan Parties.  Each of the Second Priority Representative and the First
Priority Representative hereby assumes responsibility for keeping itself
informed of the financial condition of the Borrower and each of the other Loan
Parties and all other circumstances bearing upon the risk of nonpayment of the
First Priority Obligations or the Second Priority Obligations.  The Second
Priority Representative and the First Priority Representative hereby agree that
no party shall have any duty to advise any other party of information known to
it regarding such condition or any such circumstances.  In the event the Second
Priority Representative or the First Priority Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (1) to provide any such information to such other party or any other
party on any subsequent occasion, (2) to undertake any investigation not a part
of its regular business routine, or (3) to disclose any other information.

 

9.5           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York, except as otherwise
required by mandatory provisions of law and except to the extent that remedies
provided by the laws of any jurisdiction other than the State of New York are
governed by the laws of such jurisdiction.

 

9.6           Submission to Jurisdiction.  (a) Each party hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the any
First Priority Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement or any First Priority Documents against
the Borrower or any other Loan Party or its properties in the courts of any
jurisdiction.

 

(b)           The Borrower, each other Loan Party and the Second Priority
Secured Parties hereby irrevocably and unconditionally waive, to the fullest
extent they may legally and effectively do so (x) any objection they may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(a) of this Section and (y) the defense of an inconvenient forum to the
maintenance of such action or proceeding.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.7.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

9.7           Notices.  Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be

 

20

--------------------------------------------------------------------------------


 

personally served, telecopied, or sent by overnight express courier service or
United States mail and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of a telecopy or five (5) days after
deposit in the United States mail (certified, with postage prepaid and properly
addressed).  For the purposes hereof, the addresses of the parties hereto (until
notice of a change thereof is delivered as provided in this Section) shall be as
set forth below each party’s name on the signature pages hereof, or, as to each
party, at such other address as may be designated by such party in a written
notice to all of the other parties.

 

9.8           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and each of the First
Priority Secured Parties and Second Priority Secured Parties and their
respective successors and assigns, and nothing herein is intended, or shall be
construed to give, any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Common Collateral.  All references to any Loan
Party shall include any Loan Party as debtor-in-possession and any receiver or
trustee for such Loan Party in any Insolvency Proceeding.

 

9.9           Headings.  Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

9.10         Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

9.11         Counterparts, Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.  This
Agreement shall become effective when it shall have been executed by each party
hereto.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

BANK OF AMERICA, N.A., as First Priority Representative for and on behalf of the
First Priority Secured Parties

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

Attention:

 

 

 

Telecopy No.:

 

 

 

With a copy to:

 

 

 

Attention:

 

 

 

Telecopy No.

 

 

 

 

,

 

as Second Priority Representative for and on behalf of the Second Priority
Secured Parties

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

Attention:

 

 

 

Telecopy No.:

 

 

 

With a copy to:

 

 

 

 

 

 

Attention:

 

 

 

Telecopy No.:

 

 

[SIGNATURE BLOCKS FOR BORROWER AND OTHER LOAN PARTIES]

 

22

--------------------------------------------------------------------------------
